Exhibit 10.5
AGREEMENT
     Agreement (this “Agreement”) made as of the 19th day of October, 2010, by
and between Kenneth Cole Productions (LIC), Inc., a Delaware corporation, with
offices at 603 West 50th Street, New York, NY 10019 (together with its parent
and their affiliates and assigns, “KCP”), and Bernard Chaus, Inc., a New York
corporation with offices at 530 Seventh Avenue, New York, N.Y. 10018 (“BCI”).
RECITALS:
     KCP, as the successor to a Bahamas Corporation with the same name, and BCI
are party to a License Agreement, dated as of June 6, 2005, as amended as of
September 26, 2007 and as of December 31, 2007 (as so amended, the “License
Agreement”), pursuant to which BCI, as licensee, has established a business for
the design, marketing, manufacture, and sale of women’s apparel under brands and
bearing the names and trademarks owned by KCP (the “Licensed Products”). The
parties wish to terminate the License Agreement early and to provide for the
transition of the business, as provided below. Terms used but not defined herein
shall have the meanings ascribed to them in the License Agreement.
AGREEMENT:
     1. Termination. Except as provided in this Agreement, the License Agreement
shall continue in effect through midnight, Eastern Daylight Time, on June 1,
2011 (the “Termination Date”). The License Agreement remains in full force and
effect except as expressly modified, amended or waived herein. To the extent the
terms of this Agreement vary from the terms of the License Agreement as
previously amended, the terms of this Agreement shall prevail.
     2. Competitive Activities. Beginning on the date hereof, BCI shall be
relieved of any restrictions on engaging in any transactions or activities in
the apparel industry contained in the License Agreement, or otherwise,
including, without limitation, the provisions of Paragraph 3.5(b) of the License
Agreement.
     3. Licensing Agreement Fee Adjustments. Effective January 1, 2011, BCI
shall be relieved of any obligation to pay any promotional and advertising fees
and marketing expenses required under the terms of the License Agreement,
including, without limitation, the Advertising Fee, Campaign Fee, Display
Services Fee and Fashion Show Fee, in connection with

 



--------------------------------------------------------------------------------



 



sales from January 1, 2011 through the Termination Date, provided, however, that
BCI agrees to continue to honor its obligations under Paragraph 6.3(a) of the
License Agreement through the Termination Date on the same basis as it has in
the previous two Annual Periods subject to the requests and requirements of the
Approved Accounts. Except as provided in the preceding sentence, BCI shall
continue to be responsible for the payment of all royalties required to be paid
by BCI under the terms of the License Agreement, including, without limitation,
the Guaranteed Minimum Royalty and Sales Royalty (collectively, the
“Royalties”). All Royalties and other fees due and payable by BCI on the date
hereof as set forth on Exhibit A hereto. Promptly upon the execution of this
Transition Agreement, BCI agrees to remit to Licensor a payment of four hundred
thousand dollars ($400,000.00) to be credited against the amounts set forth on
Exhibit A. The remaining balance owed and all royalties due and payable by BCI
with respect to the period from the date hereof through the Termination Date
shall be paid as an offset to, and shall be deducted from, the Termination
Payment, as defined in Paragraph 5, below.
     4. Sales Prior to the Termination Date-Inventory.
          (a) BCI shall be entitled to design, manufacture and sell Licensed
Products through the Termination Date consistent with the terms of the License
Agreement; and KCP consents to sale by BCI of such Licensed Products to Approved
Accounts (as defined in the License Agreement) and to the accounts set forth in
Exhibit B hereto provided, however, that the aggregate sales to these accounts
shall not to exceed the limit set forth therein and the goods sold shall be
distributed among these accounts in a manner consistent with practices over the
previous two Annual Periods. At the Termination Date, KCP shall purchase and pay
for all of BCI’s unsold inventory of current (go-forward) end-of-season Licensed
Product at BCI’s Cost (as hereinafter defined), the total for such purchases not
to exceed seven hundred fifty thousand dollars ($750,000.00) unless otherwise
agreed by the parties. Payment for such unsold inventory shall be made by KCP
within fifteen (15) days of the Termination Date. After the Termination Date,
BCI shall have ninety (90) days in which to sell any inventory of Licensed
Product not purchased by KCP to Approved Accounts and those set forth in
Exhibit B and BCI shall not be required to pay Royalties on any such sales,
provided, however, such sales in the aggregate shall not exceed one million five
hundred thousand dollars ($1,500,000.00). For purposes of this Agreement, “Cost”
shall mean BCI’s landed duty paid costs (including, without limitation, FOB
price, transportation costs, duty and other related costs) plus the actual costs
by BCI for handling

 



--------------------------------------------------------------------------------



 



and warehousing. In the event BCI wishes to sell Licensed Products to third
parties at prices below Cost, it shall first offer such goods to KCP at least 24
hours before making below-cost sales to any third party.
          (b) Promptly upon the execution of this Agreement, KCP and its
affiliates (collectively referred to in this paragraph as “KCP”) shall pay BCI
the amount due for any Licensed Products sold by BCI to KCP’s retail and outlet
stores and shipped by BCI to such shops through the date hereof and for which
KCP has not paid as of the date hereof (such amount being set forth on Exhibit C
hereto). Thereafter BCI agrees to sell Licensed Products to KCP in accordance
with the License Agreement and ship such goods promptly as they become
available. KCP shall pay BCI on net thirty (30) day terms for all Licensed
Products sold by BCI to such retail and outlet stores through the Termination
Date.
          (c) KCP shall be responsible for payments to retailers for margin
maintenance undertakings or markdowns relating to Licensed Products for the 2011
Spring/Summer Season (collectively, “Spring Markdown Commitments”) and shall pay
any amounts owed by virtue of the Spring Markdown Commitments up to a maximum of
*****. BCI confirms that Exhibit D is a true and correct list of Spring Markdown
Commitments made through the date of this Agreement. BCI shall consult with KCP
before making commitments to retailers with respect to future margin maintenance
or markdowns for which KCP is responsible hereunder and after the date hereof
BCI shall not make any additional margin maintenance commitments for which KCP
is responsible without KCP’s consent, such consent not to be unreasonably
withheld provided such margin support is at or below the levels maintained in
the 2010 Spring/Summer Season. BCI shall consult with KCP to assist KCP in
ascertaining facts that it reasonably requires to acquit such obligations. KCP
and BCI shall inform each other as soon as practicable of discussions with
retailers concerning the satisfaction of obligations for Spring Markdown
Commitments, and, to the extent reasonably possible, each shall permit the other
to participate in all conversations or communications with retailers concerning
the satisfaction of obligations for Spring Markdown Commitments.
          (d) Effective as of the execution of this Agreement, KCP may, in its
sole discretion, spend the amounts it deems appropriate to develop and maintain
in Licensee’s customers’ retail premises sales environments that are designed,
decorated and fixtured to KCP’s

 



--------------------------------------------------------------------------------



 



specifications and consistent with and reflecting the image and prestige of the
Articles and the Licensed Mark. BCI shall cooperate fully with such efforts. BCI
may not, without KCP’s prior written approval, use, sell or otherwise dispose of
any fixtures (including showroom fixtures) bearing any trademark licensed by KCP
to BCI at any time in their relationship or any other image or design
proprietary to or approved by KCP pursuant to the License Agreement.
     5. Termination Payment-Accounting. KCP shall pay to BCI an amount equal to
the difference between the Termination Payment and the offsets specified in this
Agreement (the “Net Termination Payment”). For purposes of this Agreement, the
“Termination Payment” shall be equal ***** of BCI’s aggregate Net Sales of
Licensed Products to the Approved Stores set forth in Exhibit E hereto and to
Foreign Distributors (as such term is defined in Paragraph 19.1(b) of the
License Agreement) for the period beginning June 1, 2010 and ending May 31,
2011. No later than five (5) business days following the Termination Date, BCI
shall provide KCP with a statement of its calculation of the Termination Fee and
the amounts of any offsets specified in this Agreement. BCI shall provide
reasonable access to BCI’s books and records for BDO Seidman or another mutually
acceptable accounting firm of similar size and capability having no material
relationship with either BCI or KCP to verify such calculations (the “Sales
Audit”). The Sales Audit shall be conclusive and binding on the parties, and the
Net Termination Payment shall be made five (5) business days following the
report of the Sales Audit. The expense of the accounting firm shall be borne
equally by both parties.
     6. Non-Offset Letter. Promptly following the execution of this Agreement,
KCP shall execute a “non-offset” letter substantially in the form attached as
Exhibit F hereto (the “Non-Offset Letter”) to enable BCI to factor BCI’s
receivables from KCP and its affiliates for sales of Licensed Products, and the
Non-Offset Letter shall apply to all amounts owed by KCP to BCI pursuant to the
terms of the License Agreement, this Agreement or otherwise. KCP shall also
execute such guarantees and other documents requested by BCI to enable BCI to
factor BCI’s receivables generated by sales to the Foreign Distributors subject
to reasonable credit limits and notice requirements established in advance.
     7. Personnel. BCI consents to KCP contacting the following persons employed
by BCI for the purpose of offering them employment with KCP: *****
(collectively, the “Personnel”); provided, however, that KCP shall not contact
of any of the Personnel for these

 



--------------------------------------------------------------------------------



 



purposes prior to five (5) business days after the date of this Agreement; and,
further provided, that should any such offers of employment by KCP be accepted,
the employment of such Personnel will commence as soon as possible thereafter.
It is expressly understood that no provision of this Agreement shall be
conditioned on any or all of the Personnel accepting KCP’s offer of employment
or becoming employees of KCP. BCI agrees that if ***** does not accept an offer
of employment with KCP and continues as an employee of BCI, then BCI shall
permit ***** to assist KCP in negotiating with retailers the settlement of the
margin maintenance and/or markdowns for which KCP is responsible in accordance
with Paragraph 4(c) of this Agreement.
     8. Sale of Shares. KCP hereby agrees to sell, transfer and convey to BCI
the six million (6,000,000) shares of common stock of BCI owned by KCP, free and
clear of any claims, liens or encumbrances on December 31, 2010 in exchange for
payment of *****. KCP shall, within two (2) business days from the date of
payment, deliver to BCI stock certificates evidencing such shares duly endorsed
for transfer upon receipt of the purchase price for such shares. KCP
acknowledges that, as of the date of this Agreement, BCI is free to engage in
any and all business transactions and activities in the apparel industry, that
BCI may enter into a licensing, joint venture or other arrangement that could
result in an increase in the quoted value of BCI shares, and that BCI could
engage in a transaction that could increase the quoted value of its shares. KCP
further acknowledges that BCI has made no representations, warranties or
statements concerning its business and prospects and KCP is agreeing to sell the
shares on the terms provided herein solely on the basis of its own analysis and
in order to facilitate the transactions contemplated hereby.
     9. Miscellaneous.
          (a) This Agreement shall be construed and interpreted in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in said State, contains the entire understanding and agreement between
the parties hereto with respect to the subject matter hereof, supersedes all
prior oral and written understandings and agreements related thereto and may not
be modified, discharged or terminated, nor may any of the provisions hereof be
waived orally.
          (b) Any actions to enforce this Agreement shall be brought in New
York, New York in any court having competent jurisdiction. BCI and KCP
irrevocably submit to the

 



--------------------------------------------------------------------------------



 



jurisdiction of the State and Federal courts in New York, New York and waive any
claim or defense of inconvenient forum or lack of personal jurisdiction in such
forum under any applicable law or decision or otherwise. Service of any notice,
process, motion or other document in connection with a court action may be made
in the same manner that notices may be given under Paragraph 9(c).
          (c) All reports, approvals, requests, demands and notices required or
permitted hereby shall be in writing and shall be deemed to be duly given (i) if
personally delivered, (ii) one (1) day after dispatch if delivered by
nationally-recognized overnight courier or mail service, such as Federal Express
or Express Mail, or (iii) five (5) business days after dispatch if mailed (by
certified or registered mail, return receipt requested) to the party concerned
at its address set forth below:

         
 
  To KCP:   at the address set forth on page 1:
 
      Attention: Chief Executive Officer
 
       
 
  with a copy to:   Chief Financial Officer
 
      c/o Kenneth Cole Productions, Inc.
 
      603 West 50th Street
 
      New York, New York 10019
 
       
 
  and a copy to:   General Counsel
 
      c/o Kenneth Cole Productions, Inc.
 
      603 West 50th Street
 
      New York, New York 10019
 
       
 
  To BCI:   at the address set forth on page 1:
 
      Attention: Chief Executive Officer
 
       
 
  with a copy to:   Dechert LLP
 
      1095 Avenue of the Americas
 
      New York, New York 10036-6797
 
      Attention: Martin Nussbaum

Either party may, from time to time, designate a different address by giving
written notice to the other designating such address.

 



--------------------------------------------------------------------------------



 



          (d) No waiver by a party, whether express or implied, of any provision
hereof, or of any breach or default thereof, shall constitute a continuing
waiver of such provision or of any other provision of this Agreement.
          (e) Each of BCI and KCP represent and warrant to each other that it
has not dealt with any broker, finder or other person in connection with the
negotiation and execution of this Agreement. Each party agrees to and shall
indemnify and hold harmless the other from any and all losses, costs, damages,
and expenses arising out of or in connection with claims of any kind which
assert the inaccuracy or breach by the indemnitor of the above representation
and warranty, including, without limitation, attorneys’ fees and court costs.
          (f) Each of BCI and KCP shall jointly agree to the content of a
statement announcing the transition contemplated hereby; provided, however, that
each of BCI and KCP shall be free to make any disclosure that it reasonably
believes to be legally required, based on the advice of counsel.
          (g) Neither KCP nor BCI shall, directly or indirectly, during the term
of this Agreement or at any time thereafter, do or refrain from doing anything,
by words, actions or other communications: (i) in the case of BCI, that may
adversely affect, or disparage the reputation, prestige, value, image or
impression of the Licensed Mark, the Licensed Products, KCP or any of KCP’s
officers, directors, affiliates, personnel, products, brands, or related
companies, and (ii) in the case of KCP that may adversely affect, or disparage
the reputation, prestige, value, image or impression of the Licensed Products,
BCI or any of BCI’s officers, directors, affiliates, personnel, products,
brands, or related companies
          (h) This Agreement incorporates all the prior agreements and
understandings of the parties with respect to the matters addressed, all of
which are deemed merged herein. This Agreement shall be binding on and inure to
the benefit of the parties and their respective successors and their assigns.
          (i) This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. If this Agreement is executed in counterparts, no signatory
hereto shall be bound until all parties named below have duly executed or caused
to be duly executed a counterpart of this Agreement.

 



--------------------------------------------------------------------------------



 



[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     In witness whereof the parties hereto have caused this Agreement to be
executed by the undersigned, each of whom has been duly authorized to do so, as
of the date first above written.

            Kenneth Cole Productions (LIC), Inc.
      By:   /s/ David Edelman         Name:   David Edelman        Title:  
Chief Financial Officer     

            Bernard Chaus, Inc.
      By:   /s/ Josephine Chaus         Name:   Josephine Chaus        Title:  
Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ROYALTIES AND FEES
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT B
APPROVED OFFPRICE AND SPECIAL ACCOUNTS

 



--------------------------------------------------------------------------------



 



Bernard Chaus Inc.
KCP License Transition Agreement
Exhibit B
KCNY – Off-Price accounts
Burlington Coat Factory
Century 21
Fox’s
Loehmann’s
Marmaxx
Mandee Shops &Annie Sez
Nordstrom Rack
Steinmart
Sym’s/Filene’s Basement
Ross Stores
Bloomingdales Outlet
KCR Special Cuts
Burlington Coat Factory
Filene’s Basement/Sym’s
Loehmann’s
K&G
Marmaxx
Nordstrom Rack
Ross Stores
Steinmart
Clubs
Sam’s
BJ’s
Aggregate sales: $**** for twelve months ending June 1, 2011

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PAYMENT FOR LICENSED PRODUCTS

 



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  732586   04/27/2010   $ 1,278.50     05/27/2010   4500351872   44289
INVOICE
  732596   04/27/2010   $ 3,268.00     05/27/2010   4500351998   44529
INVOICE
  740957   05/27/2010   $ 180.00     06/26/2010   4500366160   46250
INVOICE
  744251   06/16/2010   $ 320.00     07/16/2010   4500374291   42986
INVOICE
  744252   06/16/2010   $ 400.00     07/16/2010   4500374377   43794
INVOICE
  744253   06/16/2010   $ 640.00     07/16/2010   4500374243   44065
INVOICE
  744254   06/16/2010   $ 320.00     07/16/2010   4500374374   46250
INVOICE
  744300   06/16/2010   $ 944.00     07/16/2010   4500374291   42986
INVOICE
  744301   06/16/2010   $ 1,572.00     07/16/2010   4500374377   43794
INVOICE
  744302   06/16/2010   $ 2,976.00     07/16/2010   4500374243   44065
INVOICE
  744303   06/16/2010   $ 944.00     07/16/2010   4500374374   46250
INVOICE
  744466   06/18/2010   $ 320.00     07/18/2010   4500374367   32532
INVOICE
  744467   06/18/2010   $ 440.00     07/18/2010   4500374348   42309
INVOICE
  744468   06/18/2010   $ 440.00     07/18/2010   4500374349   42317
INVOICE
  744469   06/18/2010   $ 320.00     07/18/2010   4500374355   42838
INVOICE
  744470   06/18/2010   $ 320.00     07/18/2010   4500374351   42846
INVOICE
  744471   06/18/2010   $ 400.00     07/18/2010   4500374356   42861
INVOICE
  744472   06/18/2010   $ 320.00     07/18/2010   4500374357   42879
INVOICE
  744473   06/18/2010   $ 480.00     07/18/2010   4500374347   42895
INVOICE
  744474   06/18/2010   $ 320.00     07/18/2010   4500374358   42911
INVOICE
  744475   06/18/2010   $ 360.00     07/18/2010   4500374302   43067
INVOICE
  744476   06/18/2010   $ 320.00     07/18/2010   4500374270   43257
INVOICE
  744477   06/18/2010   $ 400.00     07/18/2010   4500374281   43265
INVOICE
  744478   06/18/2010   $ 360.00     07/18/2010   4500374241   43414
INVOICE
  744479   06/18/2010   $ 440.00     07/18/2010   4500374249   43422
INVOICE
  744480   06/18/2010   $ 1,040.00     07/18/2010   4500374298   43570
INVOICE
  744481   06/18/2010   $ 360.00     07/18/2010   4500374332   43695
INVOICE
  744482   06/18/2010   $ 320.00     07/18/2010   4500374342   43729
INVOICE
  744483   06/18/2010   $ 440.00     07/18/2010   4500374346   43737
INVOICE
  744484   06/18/2010   $ 320.00     07/18/2010   4500374368   43752
INVOICE
  744485   06/18/2010   $ 320.00     07/18/2010   4500374341   43786
INVOICE
  744486   06/18/2010   $ 320.00     07/18/2010   4500374353   43927
INVOICE
  744487   06/18/2010   $ 320.00     07/18/2010   4500374257   43976
INVOICE
  744488   06/18/2010   $ 480.00     07/18/2010   4500374316   43992
INVOICE
  744489   06/18/2010   $ 1,040.00     07/18/2010   4500374238   44032
INVOICE
  744490   06/18/2010   $ 640.00     07/18/2010   4500374260   44073
INVOICE
  744491   06/18/2010   $ 440.00     07/18/2010   4500374274   44289
INVOICE
  744492   06/18/2010   $ 440.00     07/18/2010   4500374240   44313
INVOICE
  744493   06/18/2010   $ 320.00     07/18/2010   4500374278   44339
INVOICE
  744494   06/18/2010   $ 360.00     07/18/2010   4500374239   44362
INVOICE
  744495   06/18/2010   $ 400.00     07/18/2010   4500374253   44446
INVOICE
  744496   06/18/2010   $ 320.00     07/18/2010   4500374306   44461
INVOICE
  744497   06/18/2010   $ 320.00     07/18/2010   4500374312   44479
INVOICE
  744498   06/18/2010   $ 320.00     07/18/2010   4500374309   44487
INVOICE
  744499   06/18/2010   $ 480.00     07/18/2010   4500374326   44503
INVOICE
  744500   06/18/2010   $ 1,040.00     07/18/2010   4500374323   44529

1 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  744501   06/18/2010   $ 320.00     07/18/2010   4500374343   44545
INVOICE
  744502   06/18/2010   $ 320.00     07/18/2010   4500374365   44685
INVOICE
  744503   06/18/2010   $ 320.00     07/18/2010   4500374371   46235
INVOICE
  744504   06/18/2010   $ 320.00     07/18/2010   4500374375   46268
INVOICE
  744505   06/18/2010   $ 640.00     07/18/2010   4500374372   46276
INVOICE
  744506   06/18/2010   $ 320.00     07/18/2010   4500374373   46300
INVOICE
  744507   06/18/2010   $ 320.00     07/18/2010   4500374366   75804
INVOICE
  744508   06/18/2010   $ 640.00     07/18/2010   4500374336   76067
INVOICE
  744509   06/18/2010   $ 400.00     07/18/2010   4500374246   76216
INVOICE
  744510   06/18/2010   $ 320.00     07/18/2010   4500374362   42952
INVOICE
  744511   06/18/2010   $ 320.00     07/18/2010   4500374363   42945
INVOICE
  744757   06/18/2010   $ 1,092.00     07/18/2010   4500374367   32532
INVOICE
  744758   06/18/2010   $ 1,896.00     07/18/2010   4500374348   42309
INVOICE
  744759   06/18/2010   $ 1,952.00     07/18/2010   4500374349   42317
INVOICE
  744760   06/18/2010   $ 1,484.00     07/18/2010   4500374355   42838
INVOICE
  744761   06/18/2010   $ 1,184.00     07/18/2010   4500374351   42846
INVOICE
  744762   06/18/2010   $ 860.00     07/18/2010   4500374354   42853
INVOICE
  744763   06/18/2010   $ 2,104.00     07/18/2010   4500374356   42861
INVOICE
  744764   06/18/2010   $ 1,484.00     07/18/2010   4500374357   42879
INVOICE
  744765   06/18/2010   $ 1,892.00     07/18/2010   4500374347   42895
INVOICE
  744766   06/18/2010   $ 888.00     07/18/2010   4500374359   42903
INVOICE
  744767   06/18/2010   $ 1,484.00     07/18/2010   4500374358   42911
INVOICE
  744768   06/18/2010   $ 980.00     07/18/2010   4500374361   42929
INVOICE
  744769   06/18/2010   $ 1,128.00     07/18/2010   4500374263   43042
INVOICE
  744770   06/18/2010   $ 1,332.00     07/18/2010   4500374302   43067
INVOICE
  744771   06/18/2010   $ 888.00     07/18/2010   4500374266   43091
INVOICE
  744772   06/18/2010   $ 1,632.00     07/18/2010   4500374270   43257
INVOICE
  744773   06/18/2010   $ 1,240.00     07/18/2010   4500374281   43265
INVOICE
  744774   06/18/2010   $ 980.00     07/18/2010   4500374284   43273
INVOICE
  744775   06/18/2010   $ 888.00     07/18/2010   4500374287   43299
INVOICE
  744776   06/18/2010   $ 1,780.00     07/18/2010   4500374241   43414
INVOICE
  744777   06/18/2010   $ 1,956.00     07/18/2010   4500374249   43422
INVOICE
  744778   06/18/2010   $ 1,040.00     07/18/2010   4500374329   43547
INVOICE
  744779   06/18/2010   $ 1,068.00     07/18/2010   4500374294   43562
INVOICE
  744780   06/18/2010   $ 4,992.00     07/18/2010   4500374298   43570
INVOICE
  744781   06/18/2010   $ 1,128.00     07/18/2010   4500374339   43612
INVOICE
  744782   06/18/2010   $ 1,900.00     07/18/2010   4500374332   43695
INVOICE
  744783   06/18/2010   $ 1,272.00     07/18/2010   4500374342   43729
INVOICE
  744784   06/18/2010   $ 1,896.00     07/18/2010   4500374346   43737
INVOICE
  744785   06/18/2010   $ 1,184.00     07/18/2010   4500374368   43752
INVOICE
  744786   06/18/2010   $ 1,220.00     07/18/2010   4500374341   43786
INVOICE
  744787   06/18/2010   $ 888.00     07/18/2010   4500374350   43885
INVOICE
  744788   06/18/2010   $ 832.00     07/18/2010   4500374352   43919
INVOICE
  744789   06/18/2010   $ 1,308.00     07/18/2010   4500374353   43927
INVOICE
  744790   06/18/2010   $ 1,248.00     07/18/2010   4500374257   43976
INVOICE
  744791   06/18/2010   $ 2,252.00     07/18/2010   4500374316   43992

2 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  744792   06/18/2010   $ 4,992.00     07/18/2010   4500374238   44032
INVOICE
  744793   06/18/2010   $ 2,436.00     07/18/2010   4500374260   44073
INVOICE
  744794   06/18/2010   $ 832.00     07/18/2010   4500374344   44214
INVOICE
  744795   06/18/2010   $ 1,656.00     07/18/2010   4500374274   44289
INVOICE
  744796   06/18/2010   $ 1,416.00     07/18/2010   4500374240   44313
INVOICE
  744797   06/18/2010   $ 2,352.00     07/18/2010   4500374278   44339
INVOICE
  744798   06/18/2010   $ 1,420.00     07/18/2010   4500374239   44362
INVOICE
  744799   06/18/2010   $ 832.00     07/18/2010   4500374319   44370
INVOICE
  744800   06/18/2010   $ 1,296.00     07/18/2010   4500374253   44446
INVOICE
  744801   06/18/2010   $ 1,156.00     07/18/2010   4500374306   44461
INVOICE
  744802   06/18/2010   $ 1,784.00     07/18/2010   4500374312   44479
INVOICE
  744803   06/18/2010   $ 1,572.00     07/18/2010   4500374309   44487
INVOICE
  744804   06/18/2010   $ 2,492.00     07/18/2010   4500374326   44503
INVOICE
  744805   06/18/2010   $ 4,992.00     07/18/2010   4500374323   44529
INVOICE
  744806   06/18/2010   $ 1,188.00     07/18/2010   4500374343   44545
INVOICE
  744807   06/18/2010   $ 1,068.00     07/18/2010   4500374365   44685
INVOICE
  744808   06/18/2010   $ 1,244.00     07/18/2010   4500374371   46235
INVOICE
  744809   06/18/2010   $ 1,160.00     07/18/2010   4500374370   46243
INVOICE
  744810   06/18/2010   $ 1,488.00     07/18/2010   4500374375   46268
INVOICE
  744811   06/18/2010   $ 3,852.00     07/18/2010   4500374372   46276
INVOICE
  744812   06/18/2010   $ 888.00     07/18/2010   4500374369   46284
INVOICE
  744813   06/18/2010   $ 1,424.00     07/18/2010   4500374373   46300
INVOICE
  744814   06/18/2010   $ 980.00     07/18/2010   4500374376   46318
INVOICE
  744815   06/18/2010   $ 832.00     07/18/2010   4500374366   75804
INVOICE
  744816   06/18/2010   $ 3,088.00     07/18/2010   4500374336   76067
INVOICE
  744817   06/18/2010   $ 2,412.00     07/18/2010   4500374246   76216
INVOICE
  744818   06/18/2010   $ 832.00     07/18/2010   4500374345   76745
INVOICE
  744819   06/18/2010   $ 1,180.00     07/18/2010   4500374362   42952
INVOICE
  744820   06/18/2010   $ 1,008.00     07/18/2010   4500374363   42945
INVOICE
  744821   06/18/2010   $ 1,340.00     07/18/2010   4500374360   42937
INVOICE
  745345   06/23/2010   $ 981.00     07/23/2010   4500375045   32532
INVOICE
  745346   06/23/2010   $ 1,623.00     07/23/2010   4500375005   42309
INVOICE
  745347   06/23/2010   $ 1,356.00     07/23/2010   4500375008   42317
INVOICE
  745348   06/23/2010   $ 1,189.00     07/23/2010   4500375026   42838
INVOICE
  745349   06/23/2010   $ 678.00     07/23/2010   4500375013   42846
INVOICE
  745350   06/23/2010   $ 678.00     07/23/2010   4500375023   42853
INVOICE
  745351   06/23/2010   $ 1,243.00     07/23/2010   4500375030   42861
INVOICE
  745352   06/23/2010   $ 1,266.00     07/23/2010   4500375033   42879
INVOICE
  745353   06/23/2010   $ 1,207.00     07/23/2010   4500375002   42895
INVOICE
  745354   06/23/2010   $ 660.00     07/23/2010   4500375038   42903
INVOICE
  745355   06/23/2010   $ 1,017.00     07/23/2010   4500375036   42911
INVOICE
  745356   06/23/2010   $ 945.00     07/23/2010   4500375040   42929
INVOICE
  745357   06/23/2010   $ 678.00     07/23/2010   4500374934   42986
INVOICE
  745358   06/23/2010   $ 945.00     07/23/2010   4500374908   43042
INVOICE
  745359   06/23/2010   $ 1,207.00     07/23/2010   4500374943   43067
INVOICE
  745360   06/23/2010   $ 678.00     07/23/2010   4500374911   43091

3 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  745361   06/23/2010   $ 1,320.00     07/23/2010   4500374914   43257
INVOICE
  745362   06/23/2010   $ 1,022.00     07/23/2010   4500374925   43265
INVOICE
  745363   06/23/2010   $ 981.00     07/23/2010   4500374928   43273
INVOICE
  745364   06/23/2010   $ 678.00     07/23/2010   4500374931   43299
INVOICE
  745365   06/23/2010   $ 1,094.00     07/23/2010   4500374887   43414
INVOICE
  745366   06/23/2010   $ 1,623.00     07/23/2010   4500374896   43422
INVOICE
  745367   06/23/2010   $ 1,017.00     07/23/2010   4500374970   43547
INVOICE
  745368   06/23/2010   $ 1,017.00     07/23/2010   4500374937   43562
INVOICE
  745369   06/23/2010   $ 3,924.00     07/23/2010   4500374940   43570
INVOICE
  745370   06/23/2010   $ 868.00     07/23/2010   4500374979   43612
INVOICE
  745371   06/23/2010   $ 1,284.00     07/23/2010   4500374973   43695
INVOICE
  745372   06/23/2010   $ 1,284.00     07/23/2010   4500374986   43729
INVOICE
  745373   06/23/2010   $ 1,510.00     07/23/2010   4500374999   43737
INVOICE
  745374   06/23/2010   $ 1,171.00     07/23/2010   4500375046   43752
INVOICE
  745375   06/23/2010   $ 963.00     07/23/2010   4500374982   43786
INVOICE
  745376   06/23/2010   $ 1,130.00     07/23/2010   4500375055   43794
INVOICE
  745377   06/23/2010   $ 678.00     07/23/2010   4500375010   43885
INVOICE
  745378   06/23/2010   $ 660.00     07/23/2010   4500375016   43919
INVOICE
  745379   06/23/2010   $ 678.00     07/23/2010   4500375020   43927
INVOICE
  745380   06/23/2010   $ 660.00     07/23/2010   4500374902   43976
INVOICE
  745381   06/23/2010   $ 1,826.00     07/23/2010   4500374957   43992
INVOICE
  745382   06/23/2010   $ 4,068.00     07/23/2010   4500374878   44032
INVOICE
  745383   06/23/2010   $ 1,993.00     07/23/2010   4500374890   44065
INVOICE
  745384   06/23/2010   $ 2,093.00     07/23/2010   4500374905   44073
INVOICE
  745385   06/23/2010   $ 678.00     07/23/2010   4500374992   44214
INVOICE
  745386   06/23/2010   $ 1,112.00     07/23/2010   4500374918   44289
INVOICE
  745387   06/23/2010   $ 1,176.00     07/23/2010   4500374884   44313
INVOICE
  745388   06/23/2010   $ 1,428.00     07/23/2010   4500374921   44339
INVOICE
  745389   06/23/2010   $ 1,510.00     07/23/2010   4500374881   44362
INVOICE
  745390   06/23/2010   $ 660.00     07/23/2010   4500374961   44370
INVOICE
  745391   06/23/2010   $ 1,022.00     07/23/2010   4500374899   44446
INVOICE
  745392   06/23/2010   $ 886.00     07/23/2010   4500374946   44461
INVOICE
  745393   06/23/2010   $ 1,266.00     07/23/2010   4500374954   44479
INVOICE
  745394   06/23/2010   $ 1,248.00     07/23/2010   4500374950   44487
INVOICE
  745395   06/23/2010   $ 1,813.00     07/23/2010   4500374967   44503
INVOICE
  745396   06/23/2010   $ 4,032.00     07/23/2010   4500374964   44529
INVOICE
  745397   06/23/2010   $ 1,094.00     07/23/2010   4500374989   44545
INVOICE
  745398   06/23/2010   $ 1,035.00     07/23/2010   4500375043   44685
INVOICE
  745399   06/23/2010   $ 1,510.00     07/23/2010   4500375049   46235
INVOICE
  745400   06/23/2010   $ 1,094.00     07/23/2010   4500375048   46243
INVOICE
  745401   06/23/2010   $ 678.00     07/23/2010   4500375052   46250
INVOICE
  745402   06/23/2010   $ 1,171.00     07/23/2010   4500375053   46268
INVOICE
  745403   06/23/2010   $ 1,880.00     07/23/2010   4500375050   46276
INVOICE
  745404   06/23/2010   $ 678.00     07/23/2010   4500375047   46284
INVOICE
  745405   06/23/2010   $ 1,004.00     07/23/2010   4500375051   46300
INVOICE
  745406   06/23/2010   $ 981.00     07/23/2010   4500375054   46318

4 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  745407   06/23/2010   $ 660.00     07/23/2010   4500375044   75804
INVOICE
  745408   06/23/2010   $ 2,093.00     07/23/2010   4500374976   76067
INVOICE
  745409   06/23/2010   $ 1,130.00     07/23/2010   4500374893   76216
INVOICE
  745410   06/23/2010   $ 678.00     07/23/2010   4500374995   76745
INVOICE
  745411   06/23/2010   $ 1,017.00     07/23/2010   4500375041   42952
INVOICE
  745412   06/23/2010   $ 1,040.00     07/23/2010   4500375042   42945
INVOICE
  745413   06/23/2010   $ 1,207.00     07/23/2010   4500375039   42937
INVOICE
  745540   06/25/2010   $ 315.00     07/25/2010   4500375117   32532
INVOICE
  745541   06/25/2010   $ 525.00     07/25/2010   4500375099   42309
INVOICE
  745542   06/25/2010   $ 420.00     07/25/2010   4500375100   42317
INVOICE
  745543   06/25/2010   $ 385.00     07/25/2010   4500375106   42838
INVOICE
  745544   06/25/2010   $ 210.00     07/25/2010   4500375102   42846
INVOICE
  745545   06/25/2010   $ 210.00     07/25/2010   4500375105   42853
INVOICE
  745546   06/25/2010   $ 385.00     07/25/2010   4500375107   42861
INVOICE
  745547   06/25/2010   $ 420.00     07/25/2010   4500375108   42879
INVOICE
  745548   06/25/2010   $ 385.00     07/25/2010   4500375098   42895
INVOICE
  745549   06/25/2010   $ 210.00     07/25/2010   4500375110   42903
INVOICE
  745550   06/25/2010   $ 350.00     07/25/2010   4500375109   42911
INVOICE
  745551   06/25/2010   $ 315.00     07/25/2010   4500375112   42929
INVOICE
  745552   06/25/2010   $ 210.00     07/25/2010   4500375077   42986
INVOICE
  745553   06/25/2010   $ 315.00     07/25/2010   4500375069   43042
INVOICE
  745554   06/25/2010   $ 385.00     07/25/2010   4500375080   43067
INVOICE
  745555   06/25/2010   $ 210.00     07/25/2010   4500375070   43091
INVOICE
  745556   06/25/2010   $ 420.00     07/25/2010   4500375071   43257
INVOICE
  745557   06/25/2010   $ 350.00     07/25/2010   4500375074   43265
INVOICE
  745558   06/25/2010   $ 315.00     07/25/2010   4500375075   43273
INVOICE
  745559   06/25/2010   $ 210.00     07/25/2010   4500375076   43299
INVOICE
  745560   06/25/2010   $ 350.00     07/25/2010   4500375062   43414
INVOICE
  745561   06/25/2010   $ 525.00     07/25/2010   4500375065   43422
INVOICE
  745562   06/25/2010   $ 315.00     07/25/2010   4500375088   43547
INVOICE
  745563   06/25/2010   $ 315.00     07/25/2010   4500375078   43562
INVOICE
  745564   06/25/2010   $ 1,260.00     07/25/2010   4500375079   43570
INVOICE
  745565   06/25/2010   $ 280.00     07/25/2010   4500375091   43612
INVOICE
  745566   06/25/2010   $ 420.00     07/25/2010   4500375089   43695
INVOICE
  745567   06/25/2010   $ 385.00     07/25/2010   4500375093   43729
INVOICE
  745568   06/25/2010   $ 490.00     07/25/2010   4500375097   43737
INVOICE
  745569   06/25/2010   $ 385.00     07/25/2010   4500375118   43752
INVOICE
  745570   06/25/2010   $ 315.00     07/25/2010   4500375092   43786
INVOICE
  745571   06/25/2010   $ 350.00     07/25/2010   4500375128   43794
INVOICE
  745572   06/25/2010   $ 210.00     07/25/2010   4500375101   43885
INVOICE
  745573   06/25/2010   $ 210.00     07/25/2010   4500375103   43919
INVOICE
  745574   06/25/2010   $ 210.00     07/25/2010   4500375104   43927
INVOICE
  745575   06/25/2010   $ 210.00     07/25/2010   4500375067   43976
INVOICE
  745576   06/25/2010   $ 560.00     07/25/2010   4500375084   43992
INVOICE
  745577   06/25/2010   $ 1,260.00     07/25/2010   4500375059   44032
INVOICE
  745578   06/25/2010   $ 595.00     07/25/2010   4500375063   44065

5 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  745579   06/25/2010   $ 665.00     07/25/2010   4500375068   44073
INVOICE
  745580   06/25/2010   $ 210.00     07/25/2010   4500375095   44214
INVOICE
  745581   06/25/2010   $ 350.00     07/25/2010   4500375072   44289
INVOICE
  745582   06/25/2010   $ 385.00     07/25/2010   4500375061   44313
INVOICE
  745583   06/25/2010   $ 420.00     07/25/2010   4500375073   44339
INVOICE
  745584   06/25/2010   $ 490.00     07/25/2010   4500375060   44362
INVOICE
  745585   06/25/2010   $ 210.00     07/25/2010   4500375085   44370
INVOICE
  745586   06/25/2010   $ 350.00     07/25/2010   4500375066   44446
INVOICE
  745587   06/25/2010   $ 280.00     07/25/2010   4500375081   44461
INVOICE
  745588   06/25/2010   $ 420.00     07/25/2010   4500375083   44479
INVOICE
  745589   06/25/2010   $ 385.00     07/25/2010   4500375082   44487
INVOICE
  745590   06/25/2010   $ 595.00     07/25/2010   4500375087   44503
INVOICE
  745591   06/25/2010   $ 1,260.00     07/25/2010   4500375086   44529
INVOICE
  745592   06/25/2010   $ 350.00     07/25/2010   4500375094   44545
INVOICE
  745593   06/25/2010   $ 350.00     07/25/2010   4500375115   44685
INVOICE
  745594   06/25/2010   $ 490.00     07/25/2010   4500375122   46235
INVOICE
  745595   06/25/2010   $ 385.00     07/25/2010   4500375121   46243
INVOICE
  745596   06/25/2010   $ 210.00     07/25/2010   4500375125   46250
INVOICE
  745597   06/25/2010   $ 385.00     07/25/2010   4500375126   46268
INVOICE
  745598   06/25/2010   $ 560.00     07/25/2010   4500375123   46276
INVOICE
  745599   06/25/2010   $ 210.00     07/25/2010   4500375119   46284
INVOICE
  745600   06/25/2010   $ 350.00     07/25/2010   4500375124   46300
INVOICE
  745601   06/25/2010   $ 315.00     07/25/2010   4500375127   46318
INVOICE
  745602   06/25/2010   $ 210.00     07/25/2010   4500375116   75804
INVOICE
  745603   06/25/2010   $ 665.00     07/25/2010   4500375090   76067
INVOICE
  745604   06/25/2010   $ 350.00     07/25/2010   4500375064   76216
INVOICE
  745605   06/25/2010   $ 210.00     07/25/2010   4500375096   76745
INVOICE
  745606   06/25/2010   $ 315.00     07/25/2010   4500375113   42952
INVOICE
  745607   06/25/2010   $ 350.00     07/25/2010   4500375114   42945
INVOICE
  745608   06/25/2010   $ 385.00     07/25/2010   4500375111   42937
INVOICE
  748957   07/16/2010   $ 480.00     08/15/2010   4500384918   32532
INVOICE
  748958   07/16/2010   $ 480.00     08/15/2010   4500384852   42309
INVOICE
  748959   07/16/2010   $ 560.00     08/15/2010   4500384859   42317
INVOICE
  748960   07/16/2010   $ 480.00     08/15/2010   4500384888   42838
INVOICE
  748961   07/16/2010   $ 480.00     08/15/2010   4500384870   42846
INVOICE
  748962   07/16/2010   $ 480.00     08/15/2010   4500384884   42853
INVOICE
  748963   07/16/2010   $ 800.00     08/15/2010   4500384891   42861
INVOICE
  748964   07/16/2010   $ 640.00     08/15/2010   4500384896   42879
INVOICE
  748965   07/16/2010   $ 880.00     08/15/2010   4500384843   42895
INVOICE
  748966   07/16/2010   $ 480.00     08/15/2010   4500384903   42903
INVOICE
  748967   07/16/2010   $ 640.00     08/15/2010   4500384901   42911
INVOICE
  748968   07/16/2010   $ 378.00     08/15/2010   4500384813   42929
INVOICE
  748969   07/16/2010   $ 480.00     08/15/2010   4500384718   42986
INVOICE
  748970   07/16/2010   $ 720.00     08/15/2010   4500384673   43042
INVOICE
  748971   07/16/2010   $ 960.00     08/15/2010   4500384736   43067
INVOICE
  748972   07/16/2010   $ 480.00     08/15/2010   4500384682   43091

6 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  748973   07/16/2010   $ 640.00     08/15/2010   4500384685   43257
INVOICE
  748974   07/16/2010   $ 480.00     08/15/2010   4500384704   43265
INVOICE
  748975   07/16/2010   $ 480.00     08/15/2010   4500384711   43273
INVOICE
  748976   07/16/2010   $ 480.00     08/15/2010   4500384716   43299
INVOICE
  748977   07/16/2010   $ 880.00     08/15/2010   4500384618   43414
INVOICE
  748978   07/16/2010   $ 960.00     08/15/2010   4500384645   43422
INVOICE
  748979   07/16/2010   $ 480.00     08/15/2010   4500384777   43547
INVOICE
  748980   07/16/2010   $ 480.00     08/15/2010   4500384724   43562
INVOICE
  748981   07/16/2010   $ 1,440.00     08/15/2010   4500384730   43570
INVOICE
  748982   07/16/2010   $ 960.00     08/15/2010   4500384797   43612
INVOICE
  748983   07/16/2010   $ 640.00     08/15/2010   4500384781   43695
INVOICE
  748984   07/16/2010   $ 480.00     08/15/2010   4500384809   43729
INVOICE
  748985   07/16/2010   $ 960.00     08/15/2010   4500384836   43737
INVOICE
  748986   07/16/2010   $ 480.00     08/15/2010   4500384921   43752
INVOICE
  748987   07/16/2010   $ 480.00     08/15/2010   4500384804   43786
INVOICE
  748988   07/16/2010   $ 640.00     08/15/2010   4500384940   43794
INVOICE
  748989   07/16/2010   $ 480.00     08/15/2010   4500384865   43885
INVOICE
  748990   07/16/2010   $ 480.00     08/15/2010   4500384874   43919
INVOICE
  748991   07/16/2010   $ 480.00     08/15/2010   4500384877   43927
INVOICE
  748992   07/16/2010   $ 880.00     08/15/2010   4500384653   43976
INVOICE
  748993   07/16/2010   $ 480.00     08/15/2010   4500384761   43992
INVOICE
  748994   07/16/2010   $ 1,600.00     08/15/2010   4500384603   44032
INVOICE
  748995   07/16/2010   $ 960.00     08/15/2010   4500384631   44065
INVOICE
  748996   07/16/2010   $ 880.00     08/15/2010   4500384661   44073
INVOICE
  748997   07/16/2010   $ 480.00     08/15/2010   4500384824   44214
INVOICE
  748998   07/16/2010   $ 800.00     08/15/2010   4500384690   44289
INVOICE
  748999   07/16/2010   $ 880.00     08/15/2010   4500384614   44313
INVOICE
  749000   07/16/2010   $ 960.00     08/15/2010   4500384696   44339
INVOICE
  749001   07/16/2010   $ 480.00     08/15/2010   4500384607   44362
INVOICE
  749002   07/16/2010   $ 480.00     08/15/2010   4500384766   44370
INVOICE
  749003   07/16/2010   $ 480.00     08/15/2010   4500384649   44446
INVOICE
  749004   07/16/2010   $ 640.00     08/15/2010   4500384741   44461
INVOICE
  749005   07/16/2010   $ 800.00     08/15/2010   4500384755   44479
INVOICE
  749006   07/16/2010   $ 480.00     08/15/2010   4500384747   44487
INVOICE
  749007   07/16/2010   $ 880.00     08/15/2010   4500384775   44503
INVOICE
  749008   07/16/2010   $ 1,680.00     08/15/2010   4500384769   44529
INVOICE
  749009   07/16/2010   $ 960.00     08/15/2010   4500384817   44545
INVOICE
  749010   07/16/2010   $ 480.00     08/15/2010   4500384914   44685
INVOICE
  749011   07/16/2010   $ 960.00     08/15/2010   4500384928   46235
INVOICE
  749012   07/16/2010   $ 480.00     08/15/2010   4500384925   46243
INVOICE
  749013   07/16/2010   $ 480.00     08/15/2010   4500384935   46250
INVOICE
  749014   07/16/2010   $ 960.00     08/15/2010   4500384938   46268
INVOICE
  749015   07/16/2010   $ 800.00     08/15/2010   4500384930   46276
INVOICE
  749016   07/16/2010   $ 480.00     08/15/2010   4500384923   46284
INVOICE
  749017   07/16/2010   $ 480.00     08/15/2010   4500384933   46300
INVOICE
  749018   07/16/2010   $ 336.00     08/15/2010   4500384894   46318

7 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  749019   07/16/2010   $ 480.00     08/15/2010   4500384916   75804
INVOICE
  749020   07/16/2010   $ 1,600.00     08/15/2010   4500384790   76067
INVOICE
  749021   07/16/2010   $ 800.00     08/15/2010   4500384637   76216
INVOICE
  749022   07/16/2010   $ 480.00     08/15/2010   4500384832   76745
INVOICE
  749023   07/16/2010   $ 480.00     08/15/2010   4500384909   42952
INVOICE
  749024   07/16/2010   $ 480.00     08/15/2010   4500384912   42945
INVOICE
  749025   07/16/2010   $ 800.00     08/15/2010   4500384906   42937
INVOICE
  749201   07/20/2010   $ 420.00     08/19/2010   4500384837   32532
INVOICE
  749202   07/20/2010   $ 560.00     08/19/2010   4500384951   32532
INVOICE
  749203   07/20/2010   $ 336.00     08/19/2010   4500384744   42309
INVOICE
  749204   07/20/2010   $ 560.00     08/19/2010   4500384893   42309
INVOICE
  749205   07/20/2010   $ 420.00     08/19/2010   4500384753   42317
INVOICE
  749206   07/20/2010   $ 560.00     08/19/2010   4500384900   42317
INVOICE
  749207   07/20/2010   $ 336.00     08/19/2010   4500384787   42838
INVOICE
  749208   07/20/2010   $ 630.00     08/19/2010   4500384936   42838
INVOICE
  749209   07/20/2010   $ 336.00     08/19/2010   4500384767   42846
INVOICE
  749210   07/20/2010   $ 560.00     08/19/2010   4500384913   42846
INVOICE
  749211   07/20/2010   $ 336.00     08/19/2010   4500384783   42853
INVOICE
  749212   07/20/2010   $ 420.00     08/19/2010   4500384792   42861
INVOICE
  749213   07/20/2010   $ 630.00     08/19/2010   4500384941   42861
INVOICE
  749214   07/20/2010   $ 420.00     08/19/2010   4500384796   42879
INVOICE
  749215   07/20/2010   $ 560.00     08/19/2010   4500384942   42879
INVOICE
  749216   07/20/2010   $ 462.00     08/19/2010   4500384738   42895
INVOICE
  749217   07/20/2010   $ 840.00     08/19/2010   4500384883   42895
INVOICE
  749218   07/20/2010   $ 336.00     08/19/2010   4500384803   42903
INVOICE
  749219   07/20/2010   $ 560.00     08/19/2010   4500384944   42903
INVOICE
  749220   07/20/2010   $ 420.00     08/19/2010   4500384800   42911
INVOICE
  749221   07/20/2010   $ 560.00     08/19/2010   4500384943   42911
INVOICE
  749222   07/20/2010   $ 560.00     08/19/2010   4500384946   42929
INVOICE
  749223   07/20/2010   $ 336.00     08/19/2010   4500384611   42986
INVOICE
  749224   07/20/2010   $ 336.00     08/19/2010   4500384595   43042
INVOICE
  749225   07/20/2010   $ 560.00     08/19/2010   4500384629   43042
INVOICE
  749226   07/20/2010   $ 420.00     08/19/2010   4500384625   43067
INVOICE
  749227   07/20/2010   $ 630.00     08/19/2010   4500384720   43067
INVOICE
  749228   07/20/2010   $ 336.00     08/19/2010   4500384596   43091
INVOICE
  749229   07/20/2010   $ 560.00     08/19/2010   4500384638   43091
INVOICE
  749230   07/20/2010   $ 378.00     08/19/2010   4500384598   43257
INVOICE
  749231   07/20/2010   $ 560.00     08/19/2010   4500384646   43257
INVOICE
  749232   07/20/2010   $ 378.00     08/19/2010   4500384602   43265
INVOICE
  749233   07/20/2010   $ 560.00     08/19/2010   4500384671   43265
INVOICE
  749234   07/20/2010   $ 336.00     08/19/2010   4500384605   43273
INVOICE
  749235   07/20/2010   $ 560.00     08/19/2010   4500384677   43273
INVOICE
  749236   07/20/2010   $ 336.00     08/19/2010   4500384609   43299
INVOICE
  749237   07/20/2010   $ 420.00     08/19/2010   4500384586   43414
INVOICE
  749238   07/20/2010   $ 700.00     08/19/2010   4500384589   43414
INVOICE
  749239   07/20/2010   $ 420.00     08/19/2010   4500384590   43422

8 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  749240   07/20/2010   $ 1,120.00     08/19/2010   4500384601   43422
INVOICE
  749241   07/20/2010   $ 336.00     08/19/2010   4500384678   43547
INVOICE
  749242   07/20/2010   $ 630.00     08/19/2010   4500384791   43547
INVOICE
  749243   07/20/2010   $ 336.00     08/19/2010   4500384617   43562
INVOICE
  749244   07/20/2010   $ 1,176.00     08/19/2010   4500384622   43570
INVOICE
  749245   07/20/2010   $ 1,750.00     08/19/2010   4500384709   43570
INVOICE
  749246   07/20/2010   $ 336.00     08/19/2010   4500384699   43612
INVOICE
  749247   07/20/2010   $ 770.00     08/19/2010   4500384820   43612
INVOICE
  749248   07/20/2010   $ 420.00     08/19/2010   4500384687   43695
INVOICE
  749249   07/20/2010   $ 630.00     08/19/2010   4500384802   43695
INVOICE
  749250   07/20/2010   $ 336.00     08/19/2010   4500384706   43729
INVOICE
  749251   07/20/2010   $ 560.00     08/19/2010   4500384838   43729
INVOICE
  749252   07/20/2010   $ 420.00     08/19/2010   4500384731   43737
INVOICE
  749253   07/20/2010   $ 770.00     08/19/2010   4500384873   43737
INVOICE
  749254   07/20/2010   $ 378.00     08/19/2010   4500384844   43752
INVOICE
  749255   07/20/2010   $ 630.00     08/19/2010   4500384952   43752
INVOICE
  749256   07/20/2010   $ 336.00     08/19/2010   4500384703   43786
INVOICE
  749257   07/20/2010   $ 560.00     08/19/2010   4500384829   43786
INVOICE
  749258   07/20/2010   $ 336.00     08/19/2010   4500384899   43794
INVOICE
  749259   07/20/2010   $ 560.00     08/19/2010   4500384961   43794
INVOICE
  749260   07/20/2010   $ 336.00     08/19/2010   4500384756   43885
INVOICE
  749261   07/20/2010   $ 336.00     08/19/2010   4500384773   43919
INVOICE
  749262   07/20/2010   $ 560.00     08/19/2010   4500384919   43919
INVOICE
  749263   07/20/2010   $ 336.00     08/19/2010   4500384779   43927
INVOICE
  749264   07/20/2010   $ 560.00     08/19/2010   4500384926   43927
INVOICE
  749265   07/20/2010   $ 420.00     08/19/2010   4500384592   43976
INVOICE
  749266   07/20/2010   $ 840.00     08/19/2010   4500384612   43976
INVOICE
  749267   07/20/2010   $ 462.00     08/19/2010   4500384651   43992
INVOICE
  749268   07/20/2010   $ 840.00     08/19/2010   4500384758   43992
INVOICE
  749269   07/20/2010   $ 1,750.00     08/19/2010   4500384580   44032
INVOICE
  749270   07/20/2010   $ 1,197.00     08/19/2010   4500384581   44032
INVOICE
  749271   07/20/2010   $ 504.00     08/19/2010   4500384587   44065
INVOICE
  749272   07/20/2010   $ 840.00     08/19/2010   4500384593   44065
INVOICE
  749273   07/20/2010   $ 588.00     08/19/2010   4500384594   44073
INVOICE
  749274   07/20/2010   $ 630.00     08/19/2010   4500384620   44073
INVOICE
  749275   07/20/2010   $ 336.00     08/19/2010   4500384722   44214
INVOICE
  749276   07/20/2010   $ 420.00     08/19/2010   4500384599   44289
INVOICE
  749277   07/20/2010   $ 770.00     08/19/2010   4500384656   44289
INVOICE
  749278   07/20/2010   $ 420.00     08/19/2010   4500384584   44313
INVOICE
  749279   07/20/2010   $ 700.00     08/19/2010   4500384585   44313
INVOICE
  749280   07/20/2010   $ 504.00     08/19/2010   4500384600   44339
INVOICE
  749281   07/20/2010   $ 910.00     08/19/2010   4500384662   44339
INVOICE
  749282   07/20/2010   $ 630.00     08/19/2010   4500384582   44362
INVOICE
  749283   07/20/2010   $ 630.00     08/19/2010   4500384583   44362
INVOICE
  749284   07/20/2010   $ 336.00     08/19/2010   4500384660   44370
INVOICE
  749285   07/20/2010   $ 378.00     08/19/2010   4500384591   44446

9 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  749286   07/20/2010   $ 560.00     08/19/2010   4500384608   44446
INVOICE
  749287   07/20/2010   $ 336.00     08/19/2010   4500384633   44461
INVOICE
  749288   07/20/2010   $ 560.00     08/19/2010   4500384728   44461
INVOICE
  749289   07/20/2010   $ 336.00     08/19/2010   4500384644   44479
INVOICE
  749290   07/20/2010   $ 630.00     08/19/2010   4500384752   44479
INVOICE
  749291   07/20/2010   $ 378.00     08/19/2010   4500384641   44487
INVOICE
  749292   07/20/2010   $ 420.00     08/19/2010   4500384739   44487
INVOICE
  749293   07/20/2010   $ 504.00     08/19/2010   4500384670   44503
INVOICE
  749294   07/20/2010   $ 630.00     08/19/2010   4500384780   44503
INVOICE
  749295   07/20/2010   $ 1,176.00     08/19/2010   4500384666   44529
INVOICE
  749296   07/20/2010   $ 1,750.00     08/19/2010   4500384770   44529
INVOICE
  749297   07/20/2010   $ 336.00     08/19/2010   4500384715   44545
INVOICE
  749298   07/20/2010   $ 700.00     08/19/2010   4500384848   44545
INVOICE
  749299   07/20/2010   $ 336.00     08/19/2010   4500384825   44685
INVOICE
  749300   07/20/2010   $ 630.00     08/19/2010   4500384949   44685
INVOICE
  749301   07/20/2010   $ 420.00     08/19/2010   4500384864   46235
INVOICE
  749302   07/20/2010   $ 840.00     08/19/2010   4500384955   46235
INVOICE
  749303   07/20/2010   $ 336.00     08/19/2010   4500384861   46243
INVOICE
  749304   07/20/2010   $ 630.00     08/19/2010   4500384954   46243
INVOICE
  749305   07/20/2010   $ 336.00     08/19/2010   4500384882   46250
INVOICE
  749306   07/20/2010   $ 560.00     08/19/2010   4500384958   46250
INVOICE
  749307   07/20/2010   $ 462.00     08/19/2010   4500384887   46268
INVOICE
  749308   07/20/2010   $ 770.00     08/19/2010   4500384959   46268
INVOICE
  749309   07/20/2010   $ 546.00     08/19/2010   4500384867   46276
INVOICE
  749310   07/20/2010   $ 770.00     08/19/2010   4500384956   46276
INVOICE
  749311   07/20/2010   $ 336.00     08/19/2010   4500384854   46284
INVOICE
  749312   07/20/2010   $ 336.00     08/19/2010   4500384875   46300
INVOICE
  749313   07/20/2010   $ 560.00     08/19/2010   4500384960   46318
INVOICE
  749314   07/20/2010   $ 336.00     08/19/2010   4500384828   75804
INVOICE
  749315   07/20/2010   $ 560.00     08/19/2010   4500384950   75804
INVOICE
  749316   07/20/2010   $ 672.00     08/19/2010   4500384694   76067
INVOICE
  749317   07/20/2010   $ 1,750.00     08/19/2010   4500384810   76067
INVOICE
  749318   07/20/2010   $ 378.00     08/19/2010   4500384588   76216
INVOICE
  749319   07/20/2010   $ 630.00     08/19/2010   4500384597   76216
INVOICE
  749320   07/20/2010   $ 336.00     08/19/2010   4500384727   76745
INVOICE
  749321   07/20/2010   $ 336.00     08/19/2010   4500384819   42952
INVOICE
  749322   07/20/2010   $ 336.00     08/19/2010   4500384822   42945
INVOICE
  749323   07/20/2010   $ 560.00     08/19/2010   4500384948   42945
INVOICE
  749324   07/20/2010   $ 336.00     08/19/2010   4500384806   42937
INVOICE
  749325   07/20/2010   $ 770.00     08/19/2010   4500384945   42937
INVOICE
  749505   07/20/2010   $ 887.00     08/19/2010   4500384951   32532
INVOICE
  749506   07/20/2010   $ 1,314.00     08/19/2010   4500384893   42309
INVOICE
  749507   07/20/2010   $ 1,173.00     08/19/2010   4500384900   42317
INVOICE
  749508   07/20/2010   $ 970.00     08/19/2010   4500384936   42838
INVOICE
  749509   07/20/2010   $ 630.00     08/19/2010   4500384913   42846
INVOICE
  749510   07/20/2010   $ 630.00     08/19/2010   4500384931   42853

10 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  749511   07/20/2010   $ 1,296.00     08/19/2010   4500384941   42861
INVOICE
  749512   07/20/2010   $ 1,310.00     08/19/2010   4500384942   42879
INVOICE
  749513   07/20/2010   $ 1,137.00     08/19/2010   4500384883   42895
INVOICE
  749514   07/20/2010   $ 630.00     08/19/2010   4500384944   42903
INVOICE
  749515   07/20/2010   $ 996.00     08/19/2010   4500384943   42911
INVOICE
  749516   07/20/2010   $ 630.00     08/19/2010   4500384946   42929
INVOICE
  749517   07/20/2010   $ 630.00     08/19/2010   4500384691   42986
INVOICE
  749518   07/20/2010   $ 876.00     08/19/2010   4500384629   43042
INVOICE
  749519   07/20/2010   $ 970.00     08/19/2010   4500384720   43067
INVOICE
  749520   07/20/2010   $ 630.00     08/19/2010   4500384638   43091
INVOICE
  749521   07/20/2010   $ 1,180.00     08/19/2010   4500384646   43257
INVOICE
  749522   07/20/2010   $ 717.00     08/19/2010   4500384671   43265
INVOICE
  749523   07/20/2010   $ 818.00     08/19/2010   4500384677   43273
INVOICE
  749524   07/20/2010   $ 746.00     08/19/2010   4500384683   43299
INVOICE
  749525   07/20/2010   $ 1,284.00     08/19/2010   4500384589   43414
INVOICE
  749526   07/20/2010   $ 1,256.00     08/19/2010   4500384601   43422
INVOICE
  749527   07/20/2010   $ 717.00     08/19/2010   4500384791   43547
INVOICE
  749528   07/20/2010   $ 782.00     08/19/2010   4500384698   43562
INVOICE
  749529   07/20/2010   $ 3,284.00     08/19/2010   4500384709   43570
INVOICE
  749530   07/20/2010   $ 666.00     08/19/2010   4500384820   43612
INVOICE
  749531   07/20/2010   $ 1,412.00     08/19/2010   4500384802   43695
INVOICE
  749532   07/20/2010   $ 890.00     08/19/2010   4500384838   43729
INVOICE
  749533   07/20/2010   $ 1,140.00     08/19/2010   4500384873   43737
INVOICE
  749534   07/20/2010   $ 1,118.00     08/19/2010   4500384952   43752
INVOICE
  749535   07/20/2010   $ 666.00     08/19/2010   4500384829   43786
INVOICE
  749536   07/20/2010   $ 992.00     08/19/2010   4500384961   43794
INVOICE
  749537   07/20/2010   $ 630.00     08/19/2010   4500384907   43885
INVOICE
  749538   07/20/2010   $ 800.00     08/19/2010   4500384919   43919
INVOICE
  749539   07/20/2010   $ 945.00     08/19/2010   4500384926   43927
INVOICE
  749540   07/20/2010   $ 630.00     08/19/2010   4500384612   43976
INVOICE
  749541   07/20/2010   $ 1,180.00     08/19/2010   4500384758   43992
INVOICE
  749542   07/20/2010   $ 3,302.00     08/19/2010   4500384580   44032
INVOICE
  749543   07/20/2010   $ 1,860.00     08/19/2010   4500384593   44065
INVOICE
  749544   07/20/2010   $ 1,256.00     08/19/2010   4500384620   44073
INVOICE
  749545   07/20/2010   $ 630.00     08/19/2010   4500384856   44214
INVOICE
  749546   07/20/2010   $ 1,072.00     08/19/2010   4500384656   44289
INVOICE
  749547   07/20/2010   $ 717.00     08/19/2010   4500384585   44313
INVOICE
  749548   07/20/2010   $ 1,376.00     08/19/2010   4500384662   44339
INVOICE
  749549   07/20/2010   $ 1,017.00     08/19/2010   4500384582   44362
INVOICE
  749550   07/20/2010   $ 630.00     08/19/2010   4500384764   44370
INVOICE
  749551   07/20/2010   $ 717.00     08/19/2010   4500384608   44446
INVOICE
  749552   07/20/2010   $ 934.00     08/19/2010   4500384728   44461
INVOICE
  749553   07/20/2010   $ 1,310.00     08/19/2010   4500384752   44479
INVOICE
  749554   07/20/2010   $ 818.00     08/19/2010   4500384739   44487
INVOICE
  749555   07/20/2010   $ 1,744.00     08/19/2010   4500384780   44503
INVOICE
  749556   07/20/2010   $ 3,632.00     08/19/2010   4500384770   44529

11 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  749557   07/20/2010   $ 1,115.00     08/19/2010   4500384848   44545
INVOICE
  749558   07/20/2010   $ 782.00     08/19/2010   4500384949   44685
INVOICE
  749559   07/20/2010   $ 1,252.00     08/19/2010   4500384955   46235
INVOICE
  749560   07/20/2010   $ 1,262.00     08/19/2010   4500384954   46243
INVOICE
  749561   07/20/2010   $ 818.00     08/19/2010   4500384958   46250
INVOICE
  749562   07/20/2010   $ 1,082.00     08/19/2010   4500384959   46268
INVOICE
  749563   07/20/2010   $ 1,454.00     08/19/2010   4500384956   46276
INVOICE
  749564   07/20/2010   $ 630.00     08/19/2010   4500384953   46284
INVOICE
  749565   07/20/2010   $ 825.00     08/19/2010   4500384957   46300
INVOICE
  749566   07/20/2010   $ 630.00     08/19/2010   4500384960   46318
INVOICE
  749567   07/20/2010   $ 688.00     08/19/2010   4500384950   75804
INVOICE
  749568   07/20/2010   $ 2,265.00     08/19/2010   4500384810   76067
INVOICE
  749569   07/20/2010   $ 1,086.00     08/19/2010   4500384597   76216
INVOICE
  749570   07/20/2010   $ 630.00     08/19/2010   4500384863   76745
INVOICE
  749571   07/20/2010   $ 1,092.00     08/19/2010   4500384947   42952
INVOICE
  749572   07/20/2010   $ 876.00     08/19/2010   4500384948   42945
INVOICE
  749573   07/20/2010   $ 894.00     08/19/2010   4500384945   42937
INVOICE
  749730   07/22/2010   $ 315.00     08/21/2010   4500375073   44339
INVOICE
  750347   07/26/2010   $ 660.00     08/25/2010   4500392100   32532
INVOICE
  750348   07/26/2010   $ 480.00     08/25/2010   4500392076   42309
INVOICE
  750349   07/26/2010   $ 840.00     08/25/2010   4500392078   42317
INVOICE
  750350   07/26/2010   $ 480.00     08/25/2010   4500392089   42838
INVOICE
  750351   07/26/2010   $ 480.00     08/25/2010   4500392082   42846
INVOICE
  750352   07/26/2010   $ 480.00     08/25/2010   4500392088   42853
INVOICE
  750353   07/26/2010   $ 600.00     08/25/2010   4500392090   42861
INVOICE
  750354   07/26/2010   $ 780.00     08/25/2010   4500392091   42879
INVOICE
  750355   07/26/2010   $ 780.00     08/25/2010   4500392074   42895
INVOICE
  750356   07/26/2010   $ 480.00     08/25/2010   4500392093   42903
INVOICE
  750357   07/26/2010   $ 780.00     08/25/2010   4500392092   42911
INVOICE
  750358   07/26/2010   $ 480.00     08/25/2010   4500392095   42929
INVOICE
  750359   07/26/2010   $ 480.00     08/25/2010   4500392032   42986
INVOICE
  750360   07/26/2010   $ 480.00     08/25/2010   4500392020   43042
INVOICE
  750361   07/26/2010   $ 480.00     08/25/2010   4500392038   43067
INVOICE
  750362   07/26/2010   $ 600.00     08/25/2010   4500392021   43091
INVOICE
  750363   07/26/2010   $ 600.00     08/25/2010   4500392022   43257
INVOICE
  750364   07/26/2010   $ 480.00     08/25/2010   4500392026   43265
INVOICE
  750365   07/26/2010   $ 480.00     08/25/2010   4500392028   43273
INVOICE
  750366   07/26/2010   $ 480.00     08/25/2010   4500392030   43299
INVOICE
  750367   07/26/2010   $ 1,080.00     08/25/2010   4500392013   43414
INVOICE
  750368   07/26/2010   $ 600.00     08/25/2010   4500392016   43422
INVOICE
  750369   07/26/2010   $ 480.00     08/25/2010   4500392054   43547
INVOICE
  750370   07/26/2010   $ 480.00     08/25/2010   4500392034   43562
INVOICE
  750371   07/26/2010   $ 1,440.00     08/25/2010   4500392036   43570
INVOICE
  750372   07/26/2010   $ 480.00     08/25/2010   4500392060   43612
INVOICE
  750373   07/26/2010   $ 1,380.00     08/25/2010   4500392056   43695
INVOICE
  750374   07/26/2010   $ 480.00     08/25/2010   4500392064   43729

12 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  750375   07/26/2010   $ 480.00     08/25/2010   4500392072   43737
INVOICE
  750376   07/26/2010   $ 480.00     08/25/2010   4500392101   43752
INVOICE
  750377   07/26/2010   $ 480.00     08/25/2010   4500392062   43786
INVOICE
  750378   07/26/2010   $ 480.00     08/25/2010   4500392110   43794
INVOICE
  750379   07/26/2010   $ 480.00     08/25/2010   4500392080   43885
INVOICE
  750380   07/26/2010   $ 480.00     08/25/2010   4500392084   43919
INVOICE
  750381   07/26/2010   $ 480.00     08/25/2010   4500392086   43927
INVOICE
  750382   07/26/2010   $ 540.00     08/25/2010   4500392018   43976
INVOICE
  750383   07/26/2010   $ 720.00     08/25/2010   4500392046   43992
INVOICE
  750384   07/26/2010   $ 1,440.00     08/25/2010   4500392010   44032
INVOICE
  750385   07/26/2010   $ 1,440.00     08/25/2010   4500392014   44065
INVOICE
  750386   07/26/2010   $ 720.00     08/25/2010   4500392019   44073
INVOICE
  750387   07/26/2010   $ 480.00     08/25/2010   4500392068   44214
INVOICE
  750388   07/26/2010   $ 720.00     08/25/2010   4500392023   44289
INVOICE
  750389   07/26/2010   $ 480.00     08/25/2010   4500392012   44313
INVOICE
  750390   07/26/2010   $ 720.00     08/25/2010   4500392024   44339
INVOICE
  750391   07/26/2010   $ 600.00     08/25/2010   4500392011   44362
INVOICE
  750392   07/26/2010   $ 480.00     08/25/2010   4500392048   44370
INVOICE
  750393   07/26/2010   $ 480.00     08/25/2010   4500392017   44446
INVOICE
  750394   07/26/2010   $ 480.00     08/25/2010   4500392040   44461
INVOICE
  750395   07/26/2010   $ 480.00     08/25/2010   4500392044   44479
INVOICE
  750396   07/26/2010   $ 480.00     08/25/2010   4500392042   44487
INVOICE
  750397   07/26/2010   $ 1,440.00     08/25/2010   4500392052   44503
INVOICE
  750398   07/26/2010   $ 1,500.00     08/25/2010   4500392050   44529
INVOICE
  750399   07/26/2010   $ 600.00     08/25/2010   4500392066   44545
INVOICE
  750400   07/26/2010   $ 540.00     08/25/2010   4500392098   44685
INVOICE
  750401   07/26/2010   $ 540.00     08/25/2010   4500392104   46235
INVOICE
  750402   07/26/2010   $ 540.00     08/25/2010   4500392103   46243
INVOICE
  750403   07/26/2010   $ 480.00     08/25/2010   4500392107   46250
INVOICE
  750404   07/26/2010   $ 1,440.00     08/25/2010   4500392108   46268
INVOICE
  750405   07/26/2010   $ 1,440.00     08/25/2010   4500392105   46276
INVOICE
  750406   07/26/2010   $ 480.00     08/25/2010   4500392102   46284
INVOICE
  750407   07/26/2010   $ 600.00     08/25/2010   4500392106   46300
INVOICE
  750408   07/26/2010   $ 480.00     08/25/2010   4500392109   46318
INVOICE
  750409   07/26/2010   $ 480.00     08/25/2010   4500392099   75804
INVOICE
  750410   07/26/2010   $ 1,380.00     08/25/2010   4500392058   76067
INVOICE
  750411   07/26/2010   $ 1,380.00     08/25/2010   4500392015   76216
INVOICE
  750412   07/26/2010   $ 480.00     08/25/2010   4500392070   76745
INVOICE
  750413   07/26/2010   $ 480.00     08/25/2010   4500392096   42952
INVOICE
  750414   07/26/2010   $ 600.00     08/25/2010   4500392097   42945
INVOICE
  750415   07/26/2010   $ 540.00     08/25/2010   4500392094   42937
INVOICE
  754177   07/30/2010   $ 448.00     08/29/2010   4500384951   32532
INVOICE
  754178   07/30/2010   $ 291.00     08/29/2010   4500394517   32532
INVOICE
  754179   07/30/2010   $ 672.00     08/29/2010   4500384893   42309
INVOICE
  754180   07/30/2010   $ 560.00     08/29/2010   4500384900   42317
INVOICE
  754181   07/30/2010   $ 392.00     08/29/2010   4500394510   42317

13 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  754182   07/30/2010   $ 672.00     08/29/2010   4500384936   42838
INVOICE
  754183   07/30/2010   $ 336.00     08/29/2010   4500384913   42846
INVOICE
  754184   07/30/2010   $ 168.00     08/29/2010   4500394511   42846
INVOICE
  754185   07/30/2010   $ 336.00     08/29/2010   4500384931   42853
INVOICE
  754186   07/30/2010   $ 616.00     08/29/2010   4500384941   42861
INVOICE
  754187   07/30/2010   $ 672.00     08/29/2010   4500384942   42879
INVOICE
  754188   07/30/2010   $ 560.00     08/29/2010   4500384883   42895
INVOICE
  754189   07/30/2010   $ 252.00     08/29/2010   4500394509   42895
INVOICE
  754190   07/30/2010   $ 336.00     08/29/2010   4500384944   42903
INVOICE
  754191   07/30/2010   $ 448.00     08/29/2010   4500384943   42911
INVOICE
  754192   07/30/2010   $ 336.00     08/29/2010   4500384946   42929
INVOICE
  754193   07/30/2010   $ 224.00     08/29/2010   4500394513   42929
INVOICE
  754194   07/30/2010   $ 322.00     08/29/2010   4500384691   42986
INVOICE
  754195   07/30/2010   $ 448.00     08/29/2010   4500384629   43042
INVOICE
  754196   07/30/2010   $ 448.00     08/29/2010   4500384720   43067
INVOICE
  754197   07/30/2010   $ 336.00     08/29/2010   4500384638   43091
INVOICE
  754198   07/30/2010   $ 672.00     08/29/2010   4500384646   43257
INVOICE
  754199   07/30/2010   $ 336.00     08/29/2010   4500384671   43265
INVOICE
  754200   07/30/2010   $ 448.00     08/29/2010   4500384677   43273
INVOICE
  754201   07/30/2010   $ 336.00     08/29/2010   4500384683   43299
INVOICE
  754202   07/30/2010   $ 168.00     08/29/2010   4500394500   43299
INVOICE
  754203   07/30/2010   $ 728.00     08/29/2010   4500384589   43414
INVOICE
  754204   07/30/2010   $ 672.00     08/29/2010   4500384601   43422
INVOICE
  754205   07/30/2010   $ 336.00     08/29/2010   4500384791   43547
INVOICE
  754206   07/30/2010   $ 475.50     08/29/2010   4500394504   43547
INVOICE
  754207   07/30/2010   $ 336.00     08/29/2010   4500384698   43562
INVOICE
  754208   07/30/2010   $ 1,904.00     08/29/2010   4500384709   43570
INVOICE
  754209   07/30/2010   $ 336.00     08/29/2010   4500384820   43612
INVOICE
  754210   07/30/2010   $ 672.00     08/29/2010   4500384802   43695
INVOICE
  754211   07/30/2010   $ 168.00     08/29/2010   4500394505   43695
INVOICE
  754212   07/30/2010   $ 560.00     08/29/2010   4500384838   43729
INVOICE
  754213   07/30/2010   $ 672.00     08/29/2010   4500384873   43737
INVOICE
  754214   07/30/2010   $ 574.50     08/29/2010   4500394508   43737
INVOICE
  754215   07/30/2010   $ 672.00     08/29/2010   4500384952   43752
INVOICE
  754216   07/30/2010   $ 246.00     08/29/2010   4500394518   43752
INVOICE
  754217   07/30/2010   $ 448.00     08/29/2010   4500384829   43786
INVOICE
  754218   07/30/2010   $ 168.00     08/29/2010   4500394506   43786
INVOICE
  754219   07/30/2010   $ 560.00     08/29/2010   4500384961   43794
INVOICE
  754220   07/30/2010   $ 336.00     08/29/2010   4500384907   43885
INVOICE
  754221   07/30/2010   $ 448.00     08/29/2010   4500384919   43919
INVOICE
  754222   07/30/2010   $ 246.00     08/29/2010   4500394512   43919
INVOICE
  754223   07/30/2010   $ 448.00     08/29/2010   4500384926   43927
INVOICE
  754224   07/30/2010   $ 336.00     08/29/2010   4500384612   43976
INVOICE
  754225   07/30/2010   $ 375.00     08/29/2010   4500394498   43976
INVOICE
  754226   07/30/2010   $ 560.00     08/29/2010   4500384758   43992
INVOICE
  754227   07/30/2010   $ 205.00     08/29/2010   4500394502   43992

14 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  754228   07/30/2010   $ 1,904.00     08/29/2010   4500384580   44032
INVOICE
  754229   07/30/2010   $ 1,064.00     08/29/2010   4500384593   44065
INVOICE
  754230   07/30/2010   $ 224.00     08/29/2010   4500394496   44065
INVOICE
  754231   07/30/2010   $ 784.00     08/29/2010   4500384620   44073
INVOICE
  754232   07/30/2010   $ 336.00     08/29/2010   4500384856   44214
INVOICE
  754233   07/30/2010   $ 168.00     08/29/2010   4500394507   44214
INVOICE
  754234   07/30/2010   $ 504.00     08/29/2010   4500384656   44289
INVOICE
  754235   07/30/2010   $ 336.00     08/29/2010   4500384585   44313
INVOICE
  754236   07/30/2010   $ 784.00     08/29/2010   4500384662   44339
INVOICE
  754237   07/30/2010   $ 308.00     08/29/2010   4500394499   44339
INVOICE
  754238   07/30/2010   $ 728.00     08/29/2010   4500384582   44362
INVOICE
  754239   07/30/2010   $ 336.00     08/29/2010   4500394495   44362
INVOICE
  754240   07/30/2010   $ 336.00     08/29/2010   4500384764   44370
INVOICE
  754241   07/30/2010   $ 336.00     08/29/2010   4500384608   44446
INVOICE
  754242   07/30/2010   $ 123.00     08/29/2010   4500394497   44446
INVOICE
  754243   07/30/2010   $ 448.00     08/29/2010   4500384728   44461
INVOICE
  754244   07/30/2010   $ 672.00     08/29/2010   4500384752   44479
INVOICE
  754245   07/30/2010   $ 336.00     08/29/2010   4500384739   44487
INVOICE
  754246   07/30/2010   $ 224.00     08/29/2010   4500394501   44487
INVOICE
  754247   07/30/2010   $ 840.00     08/29/2010   4500384780   44503
INVOICE
  754248   07/30/2010   $ 738.00     08/29/2010   4500394503   44503
INVOICE
  754249   07/30/2010   $ 1,904.00     08/29/2010   4500384770   44529
INVOICE
  754250   07/30/2010   $ 448.00     08/29/2010   4500384848   44545
INVOICE
  754251   07/30/2010   $ 336.00     08/29/2010   4500384949   44685
INVOICE
  754252   07/30/2010   $ 287.00     08/29/2010   4500394515   44685
INVOICE
  754253   07/30/2010   $ 784.00     08/29/2010   4500384955   46235
INVOICE
  754254   07/30/2010   $ 784.00     08/29/2010   4500384954   46243
INVOICE
  754255   07/30/2010   $ 448.00     08/29/2010   4500384958   46250
INVOICE
  754256   07/30/2010   $ 784.00     08/29/2010   4500384959   46268
INVOICE
  754257   07/30/2010   $ 347.00     08/29/2010   4500394520   46268
INVOICE
  754258   07/30/2010   $ 1,064.00     08/29/2010   4500384956   46276
INVOICE
  754259   07/30/2010   $ 336.00     08/29/2010   4500384953   46284
INVOICE
  754260   07/30/2010   $ 123.00     08/29/2010   4500394519   46284
INVOICE
  754261   07/30/2010   $ 448.00     08/29/2010   4500384957   46300
INVOICE
  754262   07/30/2010   $ 336.00     08/29/2010   4500384960   46318
INVOICE
  754263   07/30/2010   $ 168.00     08/29/2010   4500394521   46318
INVOICE
  754264   07/30/2010   $ 336.00     08/29/2010   4500384950   75804
INVOICE
  754265   07/30/2010   $ 168.00     08/29/2010   4500394516   75804
INVOICE
  754266   07/30/2010   $ 1,008.00     08/29/2010   4500384810   76067
INVOICE
  754267   07/30/2010   $ 504.00     08/29/2010   4500384597   76216
INVOICE
  754268   07/30/2010   $ 336.00     08/29/2010   4500384863   76745
INVOICE
  754269   07/30/2010   $ 644.00     08/29/2010   4500384947   42952
INVOICE
  754270   07/30/2010   $ 448.00     08/29/2010   4500384948   42945
INVOICE
  754271   07/30/2010   $ 164.00     08/29/2010   4500394514   42945
INVOICE
  754272   07/30/2010   $ 434.00     08/29/2010   4500384945   42937
INVOICE
  755822   08/06/2010   $ 420.00     09/05/2010   4500384951   32532

15 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(1)
Kenneth Cole — Outlet

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  755823   08/06/2010   $ 420.00     09/05/2010   4500384900   42317
INVOICE
  755824   08/06/2010   $ 630.00     09/05/2010   4500384941   42861
INVOICE
  755825   08/06/2010   $ 420.00     09/05/2010   4500384942   42879
INVOICE
  755826   08/06/2010   $ 700.00     09/05/2010   4500384883   42895
INVOICE
  755827   08/06/2010   $ 490.00     09/05/2010   4500384943   42911
INVOICE
  755828   08/06/2010   $ 490.00     09/05/2010   4500384629   43042
INVOICE
  755829   08/06/2010   $ 630.00     09/05/2010   4500384720   43067
INVOICE
  755830   08/06/2010   $ 420.00     09/05/2010   4500384638   43091
INVOICE
  755831   08/06/2010   $ 420.00     09/05/2010   4500384646   43257
INVOICE
  755832   08/06/2010   $ 630.00     09/05/2010   4500384589   43414
INVOICE
  755833   08/06/2010   $ 840.00     09/05/2010   4500384601   43422
INVOICE
  755834   08/06/2010   $ 1,470.00     09/05/2010   4500384709   43570
INVOICE
  755835   08/06/2010   $ 700.00     09/05/2010   4500384820   43612
INVOICE
  755836   08/06/2010   $ 420.00     09/05/2010   4500384802   43695
INVOICE
  755837   08/06/2010   $ 700.00     09/05/2010   4500384873   43737
INVOICE
  755838   08/06/2010   $ 420.00     09/05/2010   4500384952   43752
INVOICE
  755839   08/06/2010   $ 420.00     09/05/2010   4500384829   43786
INVOICE
  755840   08/06/2010   $ 630.00     09/05/2010   4500384961   43794
INVOICE
  755841   08/06/2010   $ 420.00     09/05/2010   4500384919   43919
INVOICE
  755842   08/06/2010   $ 420.00     09/05/2010   4500384926   43927
INVOICE
  755843   08/06/2010   $ 630.00     09/05/2010   4500384612   43976
INVOICE
  755844   08/06/2010   $ 1,470.00     09/05/2010   4500384580   44032
INVOICE
  755845   08/06/2010   $ 980.00     09/05/2010   4500384593   44065
INVOICE
  755846   08/06/2010   $ 560.00     09/05/2010   4500384620   44073
INVOICE
  755847   08/06/2010   $ 700.00     09/05/2010   4500384656   44289
INVOICE
  755848   08/06/2010   $ 630.00     09/05/2010   4500384585   44313
INVOICE
  755849   08/06/2010   $ 630.00     09/05/2010   4500384662   44339
INVOICE
  755850   08/06/2010   $ 420.00     09/05/2010   4500384582   44362
INVOICE
  755851   08/06/2010   $ 420.00     09/05/2010   4500384608   44446
INVOICE
  755852   08/06/2010   $ 490.00     09/05/2010   4500384728   44461
INVOICE
  755853   08/06/2010   $ 630.00     09/05/2010   4500384752   44479
INVOICE
  755854   08/06/2010   $ 560.00     09/05/2010   4500384780   44503
INVOICE
  755855   08/06/2010   $ 1,470.00     09/05/2010   4500384770   44529
INVOICE
  755856   08/06/2010   $ 700.00     09/05/2010   4500384848   44545
INVOICE
  755857   08/06/2010   $ 420.00     09/05/2010   4500384949   44685
INVOICE
  755858   08/06/2010   $ 910.00     09/05/2010   4500384955   46235
INVOICE
  755859   08/06/2010   $ 420.00     09/05/2010   4500384954   46243
INVOICE
  755860   08/06/2010   $ 700.00     09/05/2010   4500384959   46268
INVOICE
  755861   08/06/2010   $ 700.00     09/05/2010   4500384956   46276
INVOICE
  755862   08/06/2010   $ 1,260.00     09/05/2010   4500384810   76067
INVOICE
  755863   08/06/2010   $ 700.00     09/05/2010   4500384597   76216
INVOICE
  755864   08/06/2010   $ 490.00     09/05/2010   4500384945   42937
INVOICE
  694493   10/27/2009   $ 735.00     11/26/2009        
UNAPPLIED CASH
  OA410154   06/15/2010   $ -1,278.50     06/15/2010        
 
                         
 
          $ 564,622.00              
 
                         

16 of 16



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  100101   07/26/2010   $ 277.20     08/25/2010   4500385809   43000
INVOICE
  100102   07/26/2010   $ 118.80     08/25/2010   4500385815   43018
INVOICE
  100103   07/26/2010   $ 831.60     08/25/2010   4500385826   43075
INVOICE
  100104   07/26/2010   $ 198.00     08/25/2010   4500385829   43216
INVOICE
  100105   07/26/2010   $ 633.60     08/25/2010   4500385828   43232
INVOICE
  100106   07/26/2010   $ 118.80     08/25/2010   4500385830   43281
INVOICE
  100107   07/26/2010   $ 1,227.60     08/25/2010   4500385831   43307
INVOICE
  100108   07/26/2010   $ 633.60     08/25/2010   4500385832   43315
INVOICE
  100109   07/26/2010   $ 118.80     08/25/2010   4500385839   43349
INVOICE
  100110   07/26/2010   $ 118.80     08/25/2010   4500385840   43398
INVOICE
  100111   07/26/2010   $ 118.80     08/25/2010   4500385811   43406
INVOICE
  100112   07/26/2010   $ 158.40     08/25/2010   4500385822   43539
INVOICE
  100113   07/26/2010   $ 198.00     08/25/2010   4500385837   43687
INVOICE
  100114   07/26/2010   $ 118.80     08/25/2010   4500385812   43950
INVOICE
  100115   07/26/2010   $ 118.80     08/25/2010   4500385814   43968
INVOICE
  100116   07/26/2010   $ 198.00     08/25/2010   4500385835   43984
INVOICE
  100117   07/26/2010   $ 1,029.60     08/25/2010   4500385823   44099
INVOICE
  100118   07/26/2010   $ 198.00     08/25/2010   4500385817   44107
INVOICE
  100119   07/26/2010   $ 158.40     08/25/2010   4500385818   44164
INVOICE
  100120   07/26/2010   $ 198.00     08/25/2010   4500385825   44230
INVOICE
  100121   07/26/2010   $ 158.40     08/25/2010   4500385827   44271
INVOICE
  100122   07/26/2010   $ 396.00     08/25/2010   4500385834   44305
INVOICE
  100123   07/26/2010   $ 356.40     08/25/2010   4500385810   44354
INVOICE
  100124   07/26/2010   $ 118.80     08/25/2010   4500385813   44412
INVOICE
  100125   07/26/2010   $ 118.80     08/25/2010   4500385838   44495
INVOICE
  100126   07/26/2010   $ 158.40     08/25/2010   4500385836   44511
INVOICE
  100127   07/26/2010   $ 198.00     08/25/2010   4500385821   46177
INVOICE
  100128   07/26/2010   $ 198.00     08/25/2010   4500385843   46219
INVOICE
  100129   07/26/2010   $ 118.80     08/25/2010   4500385841   76372
INVOICE
  100130   07/26/2010   $ 158.40     08/25/2010   4500385842   76760
INVOICE
  100131   07/26/2010   $ 594.00     08/25/2010   4500385691   15560
INVOICE
  100253   07/27/2010   $ 858.10     08/26/2010   4500383183   43000
INVOICE
  100254   07/27/2010   $ 253.08     08/26/2010   4500392204   43000
INVOICE
  100255   07/27/2010   $ 1,115.53     08/26/2010   4500383190   43018
INVOICE
  100256   07/27/2010   $ 3,089.16     08/26/2010   4500383201   43075
INVOICE
  100257   07/27/2010   $ 309.32     08/26/2010   4500392215   43075
INVOICE
  100258   07/27/2010   $ 514.86     08/26/2010   4500383204   43216
INVOICE
  100259   07/27/2010   $ 168.72     08/26/2010   4500392218   43216
INVOICE
  100260   07/27/2010   $ 858.10     08/26/2010   4500383208   43224
INVOICE
  100261   07/27/2010   $ 140.60     08/26/2010   4500392222   43224
INVOICE
  100262   07/27/2010   $ 1,115.53     08/26/2010   4500383203   43232
INVOICE
  100263   07/27/2010   $ 393.68     08/26/2010   4500392217   43232
INVOICE
  100264   07/27/2010   $ 84.36     08/26/2010   4500392219   43281
INVOICE
  100265   07/27/2010   $ 5,062.79     08/26/2010   4500383206   43307
INVOICE
  100266   07/27/2010   $ 618.64     08/26/2010   4500392220   43307
INVOICE
  100267   07/27/2010   $ 1,973.63     08/26/2010   4500383207   43315
INVOICE
  100268   07/27/2010   $ 393.68     08/26/2010   4500392221   43315

1 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  100269   07/27/2010   $ 686.48     08/26/2010   4500383214   43349
INVOICE
  100270   07/27/2010   $ 140.60     08/26/2010   4500392226   43349
INVOICE
  100271   07/27/2010   $ 514.86     08/26/2010   4500383215   43398
INVOICE
  100272   07/27/2010   $ 84.36     08/26/2010   4500392227   43398
INVOICE
  100273   07/27/2010   $ 84.36     08/26/2010   4500392206   43406
INVOICE
  100274   07/27/2010   $ 514.86     08/26/2010   4500383197   43539
INVOICE
  100275   07/27/2010   $ 112.48     08/26/2010   4500392212   43539
INVOICE
  100276   07/27/2010   $ 686.48     08/26/2010   4500383212   43687
INVOICE
  100277   07/27/2010   $ 514.86     08/26/2010   4500383187   43950
INVOICE
  100278   07/27/2010   $ 84.36     08/26/2010   4500392207   43950
INVOICE
  100279   07/27/2010   $ 514.86     08/26/2010   4500383189   43968
INVOICE
  100280   07/27/2010   $ 140.60     08/26/2010   4500392208   43968
INVOICE
  100281   07/27/2010   $ 686.48     08/26/2010   4500383210   43984
INVOICE
  100282   07/27/2010   $ 858.10     08/26/2010   4500383185   44057
INVOICE
  100283   07/27/2010   $ 5,234.41     08/26/2010   4500383198   44099
INVOICE
  100284   07/27/2010   $ 674.88     08/26/2010   4500392213   44099
INVOICE
  100285   07/27/2010   $ 514.86     08/26/2010   4500383192   44107
INVOICE
  100286   07/27/2010   $ 140.60     08/26/2010   4500392209   44107
INVOICE
  100287   07/27/2010   $ 772.29     08/26/2010   4500383193   44164
INVOICE
  100288   07/27/2010   $ 686.48     08/26/2010   4500383199   44222
INVOICE
  100289   07/27/2010   $ 84.36     08/26/2010   4500392214   44222
INVOICE
  100290   07/27/2010   $ 600.67     08/26/2010   4500383200   44230
INVOICE
  100291   07/27/2010   $ 84.36     08/26/2010   4500392216   44271
INVOICE
  100292   07/27/2010   $ 429.05     08/26/2010   4500383209   44305
INVOICE
  100293   07/27/2010   $ 253.08     08/26/2010   4500392223   44305
INVOICE
  100294   07/27/2010   $ 1,458.77     08/26/2010   4500383184   44354
INVOICE
  100295   07/27/2010   $ 196.84     08/26/2010   4500392205   44354
INVOICE
  100296   07/27/2010   $ 3,260.78     08/26/2010   4500383194   44388
INVOICE
  100297   07/27/2010   $ 309.32     08/26/2010   4500392210   44388
INVOICE
  100298   07/27/2010   $ 514.86     08/26/2010   4500383188   44412
INVOICE
  100299   07/27/2010   $ 1,201.34     08/26/2010   4500383191   44438
INVOICE
  100300   07/27/2010   $ 686.48     08/26/2010   4500383195   44453
INVOICE
  100301   07/27/2010   $ 84.36     08/26/2010   4500392225   44495
INVOICE
  100302   07/27/2010   $ 196.84     08/26/2010   4500392224   44511
INVOICE
  100303   07/27/2010   $ 429.05     08/26/2010   4500383196   46177
INVOICE
  100304   07/27/2010   $ 196.84     08/26/2010   4500392211   46177
INVOICE
  100305   07/27/2010   $ 429.05     08/26/2010   4500383218   46219
INVOICE
  100306   07/27/2010   $ 112.48     08/26/2010   4500392230   46219
INVOICE
  100307   07/27/2010   $ 772.29     08/26/2010   4500383216   76372
INVOICE
  100308   07/27/2010   $ 84.36     08/26/2010   4500392228   76372
INVOICE
  100309   07/27/2010   $ 600.67     08/26/2010   4500383217   76760
INVOICE
  100310   07/27/2010   $ 196.84     08/26/2010   4500392229   76760
INVOICE
  100311   07/27/2010   $ 2,574.30     08/26/2010   4500385374   15560
INVOICE
  100379   07/27/2010   $ 990.00     08/26/2010   4500385833   43224
INVOICE
  100380   07/27/2010   $ 356.40     08/26/2010   4500385824   44222
INVOICE
  100381   07/27/2010   $ 1,544.40     08/26/2010   4500385819   44388
INVOICE
  100382   07/27/2010   $ 514.80     08/26/2010   4500385816   44438

2 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  100383   07/27/2010   $ 435.60     08/26/2010   4500385820   44453
INVOICE
  100724   07/28/2010   $ 693.00     08/27/2010   4500385809   43000
INVOICE
  100725   07/28/2010   $ 316.80     08/27/2010   4500385815   43018
INVOICE
  100726   07/28/2010   $ 1,643.40     08/27/2010   4500385826   43075
INVOICE
  100727   07/28/2010   $ 396.00     08/27/2010   4500385829   43216
INVOICE
  100728   07/28/2010   $ 1,207.80     08/27/2010   4500385828   43232
INVOICE
  100729   07/28/2010   $ 277.20     08/27/2010   4500385830   43281
INVOICE
  100730   07/28/2010   $ 2,593.80     08/27/2010   4500385831   43307
INVOICE
  100731   07/28/2010   $ 1,663.20     08/27/2010   4500385832   43315
INVOICE
  100732   07/28/2010   $ 316.80     08/27/2010   4500385839   43349
INVOICE
  100733   07/28/2010   $ 277.20     08/27/2010   4500385840   43398
INVOICE
  100734   07/28/2010   $ 138.60     08/27/2010   4500385811   43406
INVOICE
  100735   07/28/2010   $ 277.20     08/27/2010   4500385822   43539
INVOICE
  100736   07/28/2010   $ 534.60     08/27/2010   4500385837   43687
INVOICE
  100737   07/28/2010   $ 277.20     08/27/2010   4500385812   43950
INVOICE
  100738   07/28/2010   $ 316.80     08/27/2010   4500385814   43968
INVOICE
  100739   07/28/2010   $ 396.00     08/27/2010   4500385835   43984
INVOICE
  100740   07/28/2010   $ 2,415.60     08/27/2010   4500385823   44099
INVOICE
  100741   07/28/2010   $ 554.40     08/27/2010   4500385817   44107
INVOICE
  100742   07/28/2010   $ 356.40     08/27/2010   4500385818   44164
INVOICE
  100743   07/28/2010   $ 396.00     08/27/2010   4500385825   44230
INVOICE
  100744   07/28/2010   $ 316.80     08/27/2010   4500385827   44271
INVOICE
  100745   07/28/2010   $ 792.00     08/27/2010   4500385834   44305
INVOICE
  100746   07/28/2010   $ 514.80     08/27/2010   4500385810   44354
INVOICE
  100747   07/28/2010   $ 316.80     08/27/2010   4500385813   44412
INVOICE
  100748   07/28/2010   $ 237.60     08/27/2010   4500385838   44495
INVOICE
  100749   07/28/2010   $ 396.00     08/27/2010   4500385836   44511
INVOICE
  100750   07/28/2010   $ 475.20     08/27/2010   4500385821   46177
INVOICE
  100751   07/28/2010   $ 475.20     08/27/2010   4500385843   46219
INVOICE
  100752   07/28/2010   $ 356.40     08/27/2010   4500385841   76372
INVOICE
  100753   07/28/2010   $ 396.00     08/27/2010   4500385842   76760
INVOICE
  100754   07/28/2010   $ 2,653.20     08/27/2010   4500385691   15560
INVOICE
  101482   07/30/2010   $ 223.80     08/29/2010   4500393527   32532
INVOICE
  101483   07/30/2010   $ 201.42     08/29/2010   4500393516   42309
INVOICE
  101484   07/30/2010   $ 246.18     08/29/2010   4500393517   42317
INVOICE
  101485   07/30/2010   $ 134.28     08/29/2010   4500393521   42861
INVOICE
  101486   07/30/2010   $ 156.66     08/29/2010   4500393515   42895
INVOICE
  101487   07/30/2010   $ 134.28     08/29/2010   4500393522   42903
INVOICE
  101488   07/30/2010   $ 134.28     08/29/2010   4500393498   42986
INVOICE
  101489   07/30/2010   $ 418.14     08/29/2010   4500389539   43000
INVOICE
  101490   07/30/2010   $ 198.00     08/29/2010   4500394336   43000
INVOICE
  101491   07/30/2010   $ 72.72     08/29/2010   4500389543   43018
INVOICE
  101492   07/30/2010   $ 158.40     08/29/2010   4500394341   43018
INVOICE
  101493   07/30/2010   $ 134.28     08/29/2010   4500393493   43042
INVOICE
  101494   07/30/2010   $ 156.66     08/29/2010   4500393501   43067
INVOICE
  101495   07/30/2010   $ 854.46     08/29/2010   4500389552   43075
INVOICE
  101496   07/30/2010   $ 1,267.20     08/29/2010   4500394352   43075

3 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  101497   07/30/2010   $ 134.28     08/29/2010   4500393494   43091
INVOICE
  101498   07/30/2010   $ 272.70     08/29/2010   4500389555   43216
INVOICE
  101499   07/30/2010   $ 158.40     08/29/2010   4500394355   43216
INVOICE
  101500   07/30/2010   $ 363.60     08/29/2010   4500389558   43224
INVOICE
  101501   07/30/2010   $ 237.60     08/29/2010   4500394359   43224
INVOICE
  101502   07/30/2010   $ 618.12     08/29/2010   4500389554   43232
INVOICE
  101503   07/30/2010   $ 356.40     08/29/2010   4500394354   43232
INVOICE
  101504   07/30/2010   $ 223.80     08/29/2010   4500393495   43257
INVOICE
  101505   07/30/2010   $ 156.66     08/29/2010   4500393497   43265
INVOICE
  101506   07/30/2010   $ 118.80     08/29/2010   4500394356   43281
INVOICE
  101507   07/30/2010   $ 945.36     08/29/2010   4500389556   43307
INVOICE
  101508   07/30/2010   $ 3,049.20     08/29/2010   4500394357   43307
INVOICE
  101509   07/30/2010   $ 981.72     08/29/2010   4500389557   43315
INVOICE
  101510   07/30/2010   $ 2,098.80     08/29/2010   4500394358   43315
INVOICE
  101511   07/30/2010   $ 109.08     08/29/2010   4500389562   43349
INVOICE
  101512   07/30/2010   $ 181.80     08/29/2010   4500389563   43398
INVOICE
  101513   07/30/2010   $ 54.54     08/29/2010   4500389549   43539
INVOICE
  101514   07/30/2010   $ 402.84     08/29/2010   4500393507   43547
INVOICE
  101515   07/30/2010   $ 134.28     08/29/2010   4500393499   43562
INVOICE
  101516   07/30/2010   $ 402.84     08/29/2010   4500393500   43570
INVOICE
  101517   07/30/2010   $ 134.28     08/29/2010   4500393509   43612
INVOICE
  101518   07/30/2010   $ 436.32     08/29/2010   4500389561   43687
INVOICE
  101519   07/30/2010   $ 223.80     08/29/2010   4500393508   43695
INVOICE
  101520   07/30/2010   $ 223.80     08/29/2010   4500393511   43729
INVOICE
  101521   07/30/2010   $ 402.84     08/29/2010   4500393514   43737
INVOICE
  101522   07/30/2010   $ 179.04     08/29/2010   4500393528   43752
INVOICE
  101523   07/30/2010   $ 156.66     08/29/2010   4500393510   43786
INVOICE
  101524   07/30/2010   $ 179.04     08/29/2010   4500393534   43794
INVOICE
  101525   07/30/2010   $ 134.28     08/29/2010   4500393518   43885
INVOICE
  101526   07/30/2010   $ 179.04     08/29/2010   4500393519   43919
INVOICE
  101527   07/30/2010   $ 134.28     08/29/2010   4500393520   43927
INVOICE
  101528   07/30/2010   $ 181.80     08/29/2010   4500389541   43950
INVOICE
  101529   07/30/2010   $ 118.80     08/29/2010   4500394338   43950
INVOICE
  101530   07/30/2010   $ 181.80     08/29/2010   4500389542   43968
INVOICE
  101531   07/30/2010   $ 198.00     08/29/2010   4500394340   43968
INVOICE
  101532   07/30/2010   $ 134.28     08/29/2010   4500393491   43976
INVOICE
  101533   07/30/2010   $ 237.60     08/29/2010   4500394361   43984
INVOICE
  101534   07/30/2010   $ 402.84     08/29/2010   4500393504   43992
INVOICE
  101535   07/30/2010   $ 537.12     08/29/2010   4500393487   44032
INVOICE
  101536   07/30/2010   $ 246.18     08/29/2010   4500393489   44065
INVOICE
  101537   07/30/2010   $ 201.42     08/29/2010   4500393492   44073
INVOICE
  101538   07/30/2010   $ 1,127.16     08/29/2010   4500389550   44099
INVOICE
  101539   07/30/2010   $ 72.72     08/29/2010   4500389545   44107
INVOICE
  101540   07/30/2010   $ 134.28     08/29/2010   4500393513   44214
INVOICE
  101541   07/30/2010   $ 163.62     08/29/2010   4500389551   44230
INVOICE
  101542   07/30/2010   $ 198.00     08/29/2010   4500394351   44230
INVOICE
  101543   07/30/2010   $ 36.36     08/29/2010   4500389553   44271

4 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  101544   07/30/2010   $ 158.40     08/29/2010   4500394353   44271
INVOICE
  101545   07/30/2010   $ 399.96     08/29/2010   4500389559   44305
INVOICE
  101546   07/30/2010   $ 435.60     08/29/2010   4500394360   44305
INVOICE
  101547   07/30/2010   $ 201.42     08/29/2010   4500393496   44339
INVOICE
  101548   07/30/2010   $ 399.96     08/29/2010   4500389540   44354
INVOICE
  101549   07/30/2010   $ 277.20     08/29/2010   4500394337   44354
INVOICE
  101550   07/30/2010   $ 268.56     08/29/2010   4500393488   44362
INVOICE
  101551   07/30/2010   $ 509.04     08/29/2010   4500389546   44388
INVOICE
  101552   07/30/2010   $ 1,782.00     08/29/2010   4500394345   44388
INVOICE
  101553   07/30/2010   $ 158.40     08/29/2010   4500394339   44412
INVOICE
  101554   07/30/2010   $ 181.80     08/29/2010   4500389544   44438
INVOICE
  101555   07/30/2010   $ 158.40     08/29/2010   4500394342   44438
INVOICE
  101556   07/30/2010   $ 380.46     08/29/2010   4500393490   44446
INVOICE
  101557   07/30/2010   $ 145.44     08/29/2010   4500389547   44453
INVOICE
  101558   07/30/2010   $ 158.40     08/29/2010   4500394346   44453
INVOICE
  101559   07/30/2010   $ 134.28     08/29/2010   4500393502   44461
INVOICE
  101560   07/30/2010   $ 134.28     08/29/2010   4500393503   44487
INVOICE
  101561   07/30/2010   $ 118.80     08/29/2010   4500394364   44495
INVOICE
  101562   07/30/2010   $ 402.84     08/29/2010   4500393506   44503
INVOICE
  101563   07/30/2010   $ 109.08     08/29/2010   4500389560   44511
INVOICE
  101564   07/30/2010   $ 237.60     08/29/2010   4500394362   44511
INVOICE
  101565   07/30/2010   $ 537.12     08/29/2010   4500393505   44529
INVOICE
  101566   07/30/2010   $ 156.66     08/29/2010   4500393512   44545
INVOICE
  101567   07/30/2010   $ 223.80     08/29/2010   4500393525   44685
INVOICE
  101568   07/30/2010   $ 290.88     08/29/2010   4500389548   46177
INVOICE
  101569   07/30/2010   $ 198.00     08/29/2010   4500394347   46177
INVOICE
  101570   07/30/2010   $ 436.32     08/29/2010   4500389566   46219
INVOICE
  101571   07/30/2010   $ 158.40     08/29/2010   4500394369   46219
INVOICE
  101572   07/30/2010   $ 134.28     08/29/2010   4500393530   46243
INVOICE
  101573   07/30/2010   $ 447.60     08/29/2010   4500393533   46268
INVOICE
  101574   07/30/2010   $ 268.56     08/29/2010   4500393531   46276
INVOICE
  101575   07/30/2010   $ 223.80     08/29/2010   4500393529   46284
INVOICE
  101576   07/30/2010   $ 201.42     08/29/2010   4500393532   46300
INVOICE
  101577   07/30/2010   $ 156.66     08/29/2010   4500393526   75804
INVOICE
  101578   07/30/2010   $ 163.62     08/29/2010   4500389564   76372
INVOICE
  101579   07/30/2010   $ 158.40     08/29/2010   4500394367   76372
INVOICE
  101580   07/30/2010   $ 218.16     08/29/2010   4500389565   76760
INVOICE
  101581   07/30/2010   $ 158.40     08/29/2010   4500394368   76760
INVOICE
  101582   07/30/2010   $ 290.94     08/29/2010   4500393524   42945
INVOICE
  101583   07/30/2010   $ 156.66     08/29/2010   4500393523   42937
INVOICE
  101891   08/02/2010   $ 158.40     09/01/2010   4500394365   43349
INVOICE
  101892   08/02/2010   $ 118.80     09/01/2010   4500394366   43398
INVOICE
  101893   08/02/2010   $ 158.40     09/01/2010   4500394348   43539
INVOICE
  101894   08/02/2010   $ 237.60     09/01/2010   4500394363   43687
INVOICE
  101895   08/02/2010   $ 2,138.40     09/01/2010   4500394349   44099
INVOICE
  101896   08/02/2010   $ 158.40     09/01/2010   4500394343   44107
INVOICE
  101897   08/02/2010   $ 158.40     09/01/2010   4500394344   44164

5 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  101898   08/02/2010   $ 158.40     09/01/2010   4500394350   44222
INVOICE
  102827   08/09/2010   $ 1,004.50     09/08/2010   4500395446   43000
INVOICE
  102828   08/09/2010   $ 592.32     09/08/2010   4500396192   43000
INVOICE
  102829   08/09/2010   $ 370.20     09/08/2010   4500396198   43018
INVOICE
  102830   08/09/2010   $ 3,616.20     09/08/2010   4500395453   43075
INVOICE
  102831   08/09/2010   $ 1,480.80     09/08/2010   4500396209   43075
INVOICE
  102832   08/09/2010   $ 370.20     09/08/2010   4500396212   43216
INVOICE
  102833   08/09/2010   $ 444.24     09/08/2010   4500396216   43224
INVOICE
  102834   08/09/2010   $ 1,808.10     09/08/2010   4500395454   43232
INVOICE
  102835   08/09/2010   $ 962.52     09/08/2010   4500396211   43232
INVOICE
  102836   08/09/2010   $ 370.20     09/08/2010   4500396213   43281
INVOICE
  102837   08/09/2010   $ 5,424.30     09/08/2010   4500395455   43307
INVOICE
  102838   08/09/2010   $ 3,035.64     09/08/2010   4500396214   43307
INVOICE
  102839   08/09/2010   $ 1,406.30     09/08/2010   4500395456   43315
INVOICE
  102840   08/09/2010   $ 1,443.78     09/08/2010   4500396215   43315
INVOICE
  102841   08/09/2010   $ 370.20     09/08/2010   4500396222   43349
INVOICE
  102842   08/09/2010   $ 370.20     09/08/2010   4500396223   43398
INVOICE
  102843   08/09/2010   $ 370.20     09/08/2010   4500396194   43406
INVOICE
  102844   08/09/2010   $ 370.20     09/08/2010   4500396205   43539
INVOICE
  102845   08/09/2010   $ 666.36     09/08/2010   4500396220   43687
INVOICE
  102846   08/09/2010   $ 370.20     09/08/2010   4500396195   43950
INVOICE
  102847   08/09/2010   $ 407.22     09/08/2010   4500396197   43968
INVOICE
  102848   08/09/2010   $ 370.20     09/08/2010   4500396218   43984
INVOICE
  102849   08/09/2010   $ 4,319.35     09/08/2010   4500395451   44099
INVOICE
  102850   08/09/2010   $ 2,443.32     09/08/2010   4500396206   44099
INVOICE
  102851   08/09/2010   $ 629.34     09/08/2010   4500396200   44107
INVOICE
  102852   08/09/2010   $ 602.70     09/08/2010   4500395449   44164
INVOICE
  102853   08/09/2010   $ 370.20     09/08/2010   4500396201   44164
INVOICE
  102854   08/09/2010   $ 370.20     09/08/2010   4500396207   44222
INVOICE
  102855   08/09/2010   $ 803.60     09/08/2010   4500395452   44230
INVOICE
  102856   08/09/2010   $ 518.28     09/08/2010   4500396208   44230
INVOICE
  102857   08/09/2010   $ 370.20     09/08/2010   4500396210   44271
INVOICE
  102858   08/09/2010   $ 666.36     09/08/2010   4500396217   44305
INVOICE
  102859   08/09/2010   $ 1,406.30     09/08/2010   4500395447   44354
INVOICE
  102860   08/09/2010   $ 814.44     09/08/2010   4500396193   44354
INVOICE
  102861   08/09/2010   $ 3,616.20     09/08/2010   4500395450   44388
INVOICE
  102862   08/09/2010   $ 1,851.00     09/08/2010   4500396202   44388
INVOICE
  102863   08/09/2010   $ 370.20     09/08/2010   4500396196   44412
INVOICE
  102864   08/09/2010   $ 1,004.50     09/08/2010   4500395448   44438
INVOICE
  102865   08/09/2010   $ 370.20     09/08/2010   4500396199   44438
INVOICE
  102866   08/09/2010   $ 370.20     09/08/2010   4500396203   44453
INVOICE
  102867   08/09/2010   $ 370.20     09/08/2010   4500396221   44495
INVOICE
  102868   08/09/2010   $ 444.24     09/08/2010   4500396219   44511
INVOICE
  102869   08/09/2010   $ 851.46     09/08/2010   4500396204   46177
INVOICE
  102870   08/09/2010   $ 518.28     09/08/2010   4500396226   46219
INVOICE
  102871   08/09/2010   $ 1,406.30     09/08/2010   4500395457   76372
INVOICE
  102872   08/09/2010   $ 444.24     09/08/2010   4500396224   76372

6 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  102873   08/09/2010   $ 370.20     09/08/2010   4500396225   76760
INVOICE
  103452   08/18/2010   $ 296.75     09/10/2010   14664   00000
INVOICE
  104310   08/20/2010   $ 1,654.68     09/19/2010   4500400656   43224
INVOICE
  104311   08/20/2010   $ 967.68     09/19/2010   4500400647   44222
INVOICE
  104312   08/20/2010   $ 6,380.54     09/19/2010   4500400642   44388
INVOICE
  104313   08/20/2010   $ 1,194.38     09/19/2010   4500400639   44438
INVOICE
  104314   08/20/2010   $ 1,194.38     09/19/2010   4500400643   44453
INVOICE
  104570   08/20/2010   $ 681.84     09/19/2010   4500400656   43224
INVOICE
  104571   08/20/2010   $ 284.10     09/19/2010   4500400647   44222
INVOICE
  104572   08/20/2010   $ 2,556.90     09/19/2010   4500400642   44388
INVOICE
  104573   08/20/2010   $ 227.28     09/19/2010   4500400639   44438
INVOICE
  104574   08/20/2010   $ 340.92     09/19/2010   4500400643   44453
INVOICE
  106845   09/09/2010   $ 646.02     10/10/2010   KFIORILLO   00000
INVOICE
  90522   04/29/2010   $ 3,000.00     06/10/2010   FALLSUITING   00000
INVOICE
  90523   04/29/2010   $ 3,000.00     06/10/2010   FALLSUITING   00000
INVOICE
  93040   05/24/2010   $ 1,979.25     06/23/2010   4500365574   43737
INVOICE
  94897   06/04/2010   $ 2,117.30     07/04/2010   4500360395   43307
INVOICE
  94899   06/04/2010   $ 341.50     07/04/2010   4500360403   43349
INVOICE
  95690   06/15/2010   $ 405.45     07/15/2010   4500360373   43000
INVOICE
  95691   06/15/2010   $ 439.31     07/15/2010   4500360379   43018
INVOICE
  95692   06/15/2010   $ 1,498.71     07/15/2010   4500360390   43075
INVOICE
  95693   06/15/2010   $ 202.58     07/15/2010   4500360393   43216
INVOICE
  95694   06/15/2010   $ 428.12     07/15/2010   4500360397   43224
INVOICE
  95695   06/15/2010   $ 890.10     07/15/2010   4500360392   43232
INVOICE
  95696   06/15/2010   $ 168.72     07/15/2010   4500360394   43281
INVOICE
  95697   06/15/2010   $ 2,686.94     07/15/2010   4500360395   43307
INVOICE
  95698   06/15/2010   $ 1,397.13     07/15/2010   4500360396   43315
INVOICE
  95699   06/15/2010   $ 428.12     07/15/2010   4500360403   43349
INVOICE
  95700   06/15/2010   $ 89.52     07/15/2010   4500360404   43398
INVOICE
  95701   06/15/2010   $ 67.14     07/15/2010   4500360375   43406
INVOICE
  95702   06/15/2010   $ 89.52     07/15/2010   4500360386   43539
INVOICE
  95703   06/15/2010   $ 721.38     07/15/2010   4500360401   43687
INVOICE
  95704   06/15/2010   $ 168.72     07/15/2010   4500360376   43950
INVOICE
  95705   06/15/2010   $ 168.72     07/15/2010   4500360378   43968
INVOICE
  95706   06/15/2010   $ 202.58     07/15/2010   4500360399   43984
INVOICE
  95707   06/15/2010   $ 2,253.66     07/15/2010   4500360387   44099
INVOICE
  95708   06/15/2010   $ 630.70     07/15/2010   4500360381   44107
INVOICE
  95709   06/15/2010   $ 168.72     07/15/2010   4500360382   44164
INVOICE
  95710   06/15/2010   $ 168.72     07/15/2010   4500360388   44222
INVOICE
  95711   06/15/2010   $ 428.12     07/15/2010   4500360389   44230
INVOICE
  95712   06/15/2010   $ 258.82     07/15/2010   4500360391   44271
INVOICE
  95713   06/15/2010   $ 766.14     07/15/2010   4500360398   44305
INVOICE
  95714   06/15/2010   $ 766.14     07/15/2010   4500360374   44354
INVOICE
  95715   06/15/2010   $ 1,509.90     07/15/2010   4500360383   44388
INVOICE
  95716   06/15/2010   $ 168.72     07/15/2010   4500360377   44412
INVOICE
  95717   06/15/2010   $ 202.58     07/15/2010   4500360380   44438
INVOICE
  95718   06/15/2010   $ 338.02     07/15/2010   4500360384   44453

7 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  95719   06/15/2010   $ 168.72     07/15/2010   4500360402   44495
INVOICE
  95720   06/15/2010   $ 428.12     07/15/2010   4500360400   44511
INVOICE
  95721   06/15/2010   $ 394.26     07/15/2010   4500360385   46177
INVOICE
  95722   06/15/2010   $ 743.76     07/15/2010   4500360407   46219
INVOICE
  95723   06/15/2010   $ 202.58     07/15/2010   4500360405   76372
INVOICE
  95724   06/15/2010   $ 168.72     07/15/2010   4500360406   76760
INVOICE
  95725   06/15/2010   $ 2,146.05     07/15/2010   4500359780   15560
INVOICE
  96403   06/23/2010   $ 648.85     07/23/2010   4500375137   43000
INVOICE
  96404   06/23/2010   $ 306.48     07/23/2010   4500375279   43000
INVOICE
  96405   06/23/2010   $ 683.00     07/23/2010   4500375143   43018
INVOICE
  96406   06/23/2010   $ 2,766.15     07/23/2010   4500375168   43075
INVOICE
  96407   06/23/2010   $ 715.12     07/23/2010   4500375306   43075
INVOICE
  96408   06/23/2010   $ 648.85     07/23/2010   4500375178   43216
INVOICE
  96409   06/23/2010   $ 306.48     07/23/2010   4500375313   43216
INVOICE
  96410   06/23/2010   $ 922.05     07/23/2010   4500375193   43224
INVOICE
  96411   06/23/2010   $ 255.40     07/23/2010   4500375321   43224
INVOICE
  96412   06/23/2010   $ 1,673.35     07/23/2010   4500375175   43232
INVOICE
  96413   06/23/2010   $ 715.12     07/23/2010   4500375309   43232
INVOICE
  96414   06/23/2010   $ 648.85     07/23/2010   4500375181   43281
INVOICE
  96415   06/23/2010   $ 5,088.35     07/23/2010   4500375186   43307
INVOICE
  96416   06/23/2010   $ 2,094.28     07/23/2010   4500375315   43307
INVOICE
  96417   06/23/2010   $ 3,380.85     07/23/2010   4500375190   43315
INVOICE
  96418   06/23/2010   $ 970.52     07/23/2010   4500375318   43315
INVOICE
  96419   06/23/2010   $ 648.85     07/23/2010   4500375226   43349
INVOICE
  96420   06/23/2010   $ 648.85     07/23/2010   4500375230   43398
INVOICE
  96421   06/23/2010   $ 648.85     07/23/2010   4500375139   43406
INVOICE
  96422   06/23/2010   $ 648.85     07/23/2010   4500375158   43539
INVOICE
  96423   06/23/2010   $ 1,400.15     07/23/2010   4500375215   43687
INVOICE
  96424   06/23/2010   $ 306.48     07/23/2010   4500375332   43687
INVOICE
  96425   06/23/2010   $ 648.85     07/23/2010   4500375140   43950
INVOICE
  96426   06/23/2010   $ 648.85     07/23/2010   4500375142   43968
INVOICE
  96427   06/23/2010   $ 648.85     07/23/2010   4500375203   43984
INVOICE
  96428   06/23/2010   $ 255.40     07/23/2010   4500375327   43984
INVOICE
  96429   06/23/2010   $ 4,746.85     07/23/2010   4500375160   44099
INVOICE
  96430   06/23/2010   $ 2,094.28     07/23/2010   4500375300   44099
INVOICE
  96431   06/23/2010   $ 1,058.65     07/23/2010   4500375145   44107
INVOICE
  96432   06/23/2010   $ 306.48     07/23/2010   4500375288   44107
INVOICE
  96433   06/23/2010   $ 648.85     07/23/2010   4500375147   44164
INVOICE
  96434   06/23/2010   $ 648.85     07/23/2010   4500375162   44222
INVOICE
  96435   06/23/2010   $ 717.15     07/23/2010   4500375164   44230
INVOICE
  96436   06/23/2010   $ 255.40     07/23/2010   4500375303   44230
INVOICE
  96437   06/23/2010   $ 648.85     07/23/2010   4500375172   44271
INVOICE
  96438   06/23/2010   $ 1,673.35     07/23/2010   4500375198   44305
INVOICE
  96439   06/23/2010   $ 612.96     07/23/2010   4500375324   44305
INVOICE
  96440   06/23/2010   $ 1,400.15     07/23/2010   4500375138   44354
INVOICE
  96441   06/23/2010   $ 357.56     07/23/2010   4500375283   44354
INVOICE
  96442   06/23/2010   $ 2,902.75     07/23/2010   4500375150   44388

8 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  96443   06/23/2010   $ 970.52     07/23/2010   4500375291   44388
INVOICE
  96444   06/23/2010   $ 717.15     07/23/2010   4500375141   44412
INVOICE
  96445   06/23/2010   $ 255.40     07/23/2010   4500375286   44412
INVOICE
  96446   06/23/2010   $ 648.85     07/23/2010   4500375144   44438
INVOICE
  96447   06/23/2010   $ 648.85     07/23/2010   4500375153   44453
INVOICE
  96448   06/23/2010   $ 306.48     07/23/2010   4500375294   44453
INVOICE
  96449   06/23/2010   $ 648.85     07/23/2010   4500375221   44495
INVOICE
  96450   06/23/2010   $ 648.85     07/23/2010   4500375208   44511
INVOICE
  96451   06/23/2010   $ 255.40     07/23/2010   4500375329   44511
INVOICE
  96452   06/23/2010   $ 717.15     07/23/2010   4500375156   46177
INVOICE
  96453   06/23/2010   $ 306.48     07/23/2010   4500375297   46177
INVOICE
  96454   06/23/2010   $ 1,058.65     07/23/2010   4500375243   46219
INVOICE
  96455   06/23/2010   $ 357.56     07/23/2010   4500375335   46219
INVOICE
  96456   06/23/2010   $ 648.85     07/23/2010   4500375235   76372
INVOICE
  96457   06/23/2010   $ 648.85     07/23/2010   4500375239   76760
INVOICE
  96458   06/23/2010   $ 4,275.04     07/23/2010   4500375802   15560
INVOICE
  96564   06/23/2010   $ 140.60     07/23/2010   4500375146   43000
INVOICE
  96565   06/23/2010   $ 169.30     07/23/2010   4500375277   43000
INVOICE
  96566   06/23/2010   $ 140.60     07/23/2010   4500375278   43000
INVOICE
  96567   06/23/2010   $ 112.48     07/23/2010   4500375155   43018
INVOICE
  96568   06/23/2010   $ 135.44     07/23/2010   4500375295   43018
INVOICE
  96569   06/23/2010   $ 112.48     07/23/2010   4500375296   43018
INVOICE
  96570   06/23/2010   $ 534.28     07/23/2010   4500375182   43075
INVOICE
  96571   06/23/2010   $ 643.34     07/23/2010   4500375328   43075
INVOICE
  96572   06/23/2010   $ 337.44     07/23/2010   4500375331   43075
INVOICE
  96573   06/23/2010   $ 169.30     07/23/2010   4500375337   43216
INVOICE
  96574   06/23/2010   $ 140.60     07/23/2010   4500375338   43216
INVOICE
  96575   06/23/2010   $ 168.72     07/23/2010   4500375201   43224
INVOICE
  96576   06/23/2010   $ 203.16     07/23/2010   4500375345   43224
INVOICE
  96577   06/23/2010   $ 140.60     07/23/2010   4500375346   43224
INVOICE
  96578   06/23/2010   $ 449.92     07/23/2010   4500375187   43232
INVOICE
  96579   06/23/2010   $ 474.04     07/23/2010   4500375334   43232
INVOICE
  96580   06/23/2010   $ 281.20     07/23/2010   4500375336   43232
INVOICE
  96581   06/23/2010   $ 84.36     07/23/2010   4500375191   43281
INVOICE
  96582   06/23/2010   $ 101.58     07/23/2010   4500375339   43281
INVOICE
  96583   06/23/2010   $ 84.36     07/23/2010   4500375340   43281
INVOICE
  96584   06/23/2010   $ 871.72     07/23/2010   4500375194   43307
INVOICE
  96585   06/23/2010   $ 1,320.54     07/23/2010   4500375341   43307
INVOICE
  96586   06/23/2010   $ 787.36     07/23/2010   4500375342   43307
INVOICE
  96587   06/23/2010   $ 449.92     07/23/2010   4500375197   43315
INVOICE
  96588   06/23/2010   $ 643.34     07/23/2010   4500375343   43315
INVOICE
  96589   06/23/2010   $ 337.44     07/23/2010   4500375344   43315
INVOICE
  96590   06/23/2010   $ 140.60     07/23/2010   4500375224   43349
INVOICE
  96591   06/23/2010   $ 169.30     07/23/2010   4500375357   43349
INVOICE
  96592   06/23/2010   $ 140.60     07/23/2010   4500375358   43349
INVOICE
  96593   06/23/2010   $ 112.48     07/23/2010   4500375228   43398
INVOICE
  96594   06/23/2010   $ 135.44     07/23/2010   4500375359   43398

9 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  96595   06/23/2010   $ 112.48     07/23/2010   4500375360   43398
INVOICE
  96596   06/23/2010   $ 84.36     07/23/2010   4500375149   43406
INVOICE
  96597   06/23/2010   $ 101.58     07/23/2010   4500375282   43406
INVOICE
  96598   06/23/2010   $ 84.36     07/23/2010   4500375284   43406
INVOICE
  96599   06/23/2010   $ 135.44     07/23/2010   4500375316   43539
INVOICE
  96600   06/23/2010   $ 112.48     07/23/2010   4500375317   43539
INVOICE
  96601   06/23/2010   $ 196.84     07/23/2010   4500375216   43687
INVOICE
  96602   06/23/2010   $ 304.74     07/23/2010   4500375353   43687
INVOICE
  96603   06/23/2010   $ 196.84     07/23/2010   4500375354   43687
INVOICE
  96604   06/23/2010   $ 84.36     07/23/2010   4500375151   43950
INVOICE
  96605   06/23/2010   $ 135.44     07/23/2010   4500375285   43950
INVOICE
  96606   06/23/2010   $ 84.36     07/23/2010   4500375287   43950
INVOICE
  96607   06/23/2010   $ 84.36     07/23/2010   4500375154   43968
INVOICE
  96608   06/23/2010   $ 101.58     07/23/2010   4500375292   43968
INVOICE
  96609   06/23/2010   $ 84.36     07/23/2010   4500375293   43968
INVOICE
  96610   06/23/2010   $ 135.44     07/23/2010   4500375349   43984
INVOICE
  96611   06/23/2010   $ 112.48     07/23/2010   4500375350   43984
INVOICE
  96612   06/23/2010   $ 745.18     07/23/2010   4500375173   44099
INVOICE
  96613   06/23/2010   $ 812.64     07/23/2010   4500375319   44099
INVOICE
  96614   06/23/2010   $ 590.52     07/23/2010   4500375320   44099
INVOICE
  96615   06/23/2010   $ 196.84     07/23/2010   4500375159   44107
INVOICE
  96616   06/23/2010   $ 196.84     07/23/2010   4500375301   44107
INVOICE
  96617   06/23/2010   $ 237.02     07/23/2010   4500375302   44107
INVOICE
  96618   06/23/2010   $ 112.48     07/23/2010   4500375161   44164
INVOICE
  96619   06/23/2010   $ 112.48     07/23/2010   4500375304   44164
INVOICE
  96620   06/23/2010   $ 135.44     07/23/2010   4500375305   44164
INVOICE
  96621   06/23/2010   $ 101.58     07/23/2010   4500375322   44222
INVOICE
  96622   06/23/2010   $ 84.36     07/23/2010   4500375323   44222
INVOICE
  96623   06/23/2010   $ 140.60     07/23/2010   4500375179   44230
INVOICE
  96624   06/23/2010   $ 169.30     07/23/2010   4500375325   44230
INVOICE
  96625   06/23/2010   $ 140.60     07/23/2010   4500375326   44230
INVOICE
  96626   06/23/2010   $ 135.44     07/23/2010   4500375330   44271
INVOICE
  96627   06/23/2010   $ 112.48     07/23/2010   4500375333   44271
INVOICE
  96628   06/23/2010   $ 309.32     07/23/2010   4500375205   44305
INVOICE
  96629   06/23/2010   $ 474.04     07/23/2010   4500375347   44305
INVOICE
  96630   06/23/2010   $ 281.20     07/23/2010   4500375348   44305
INVOICE
  96631   06/23/2010   $ 196.84     07/23/2010   4500375148   44354
INVOICE
  96632   06/23/2010   $ 304.74     07/23/2010   4500375280   44354
INVOICE
  96633   06/23/2010   $ 196.84     07/23/2010   4500375281   44354
INVOICE
  96634   06/23/2010   $ 449.92     07/23/2010   4500375163   44388
INVOICE
  96635   06/23/2010   $ 337.44     07/23/2010   4500375307   44388
INVOICE
  96636   06/23/2010   $ 643.34     07/23/2010   4500375308   44388
INVOICE
  96637   06/23/2010   $ 135.44     07/23/2010   4500375289   44412
INVOICE
  96638   06/23/2010   $ 112.48     07/23/2010   4500375290   44412
INVOICE
  96639   06/23/2010   $ 135.44     07/23/2010   4500375298   44438
INVOICE
  96640   06/23/2010   $ 112.48     07/23/2010   4500375299   44438
INVOICE
  96641   06/23/2010   $ 84.36     07/23/2010   4500375165   44453

10 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  96642   06/23/2010   $ 101.58     07/23/2010   4500375310   44453
INVOICE
  96643   06/23/2010   $ 84.36     07/23/2010   4500375311   44453
INVOICE
  96644   06/23/2010   $ 84.36     07/23/2010   4500375219   44495
INVOICE
  96645   06/23/2010   $ 101.58     07/23/2010   4500375355   44495
INVOICE
  96646   06/23/2010   $ 84.36     07/23/2010   4500375356   44495
INVOICE
  96647   06/23/2010   $ 135.44     07/23/2010   4500375351   44511
INVOICE
  96648   06/23/2010   $ 112.48     07/23/2010   4500375352   44511
INVOICE
  96649   06/23/2010   $ 140.60     07/23/2010   4500375166   46177
INVOICE
  96650   06/23/2010   $ 169.30     07/23/2010   4500375312   46177
INVOICE
  96651   06/23/2010   $ 140.60     07/23/2010   4500375314   46177
INVOICE
  96652   06/23/2010   $ 168.72     07/23/2010   4500375236   46219
INVOICE
  96653   06/23/2010   $ 203.16     07/23/2010   4500375365   46219
INVOICE
  96654   06/23/2010   $ 140.60     07/23/2010   4500375366   46219
INVOICE
  96655   06/23/2010   $ 112.48     07/23/2010   4500375231   76372
INVOICE
  96656   06/23/2010   $ 135.44     07/23/2010   4500375361   76372
INVOICE
  96657   06/23/2010   $ 112.48     07/23/2010   4500375362   76372
INVOICE
  96658   06/23/2010   $ 84.36     07/23/2010   4500375234   76760
INVOICE
  96659   06/23/2010   $ 101.58     07/23/2010   4500375363   76760
INVOICE
  96660   06/23/2010   $ 84.36     07/23/2010   4500375364   76760
INVOICE
  96661   06/23/2010   $ 1,365.56     07/23/2010   4500375802   15560
INVOICE
  96942   06/25/2010   $ 140.60     07/25/2010   4500375146   43000
INVOICE
  96943   06/25/2010   $ 369.33     07/25/2010   4500375167   43000
INVOICE
  96944   06/25/2010   $ 140.60     07/25/2010   4500375195   43000
INVOICE
  96945   06/25/2010   $ 284.10     07/25/2010   4500375183   43018
INVOICE
  96946   06/25/2010   $ 112.48     07/25/2010   4500375212   43018
INVOICE
  96947   06/25/2010   $ 534.28     07/25/2010   4500375182   43075
INVOICE
  96948   06/25/2010   $ 1,619.37     07/25/2010   4500375227   43075
INVOICE
  96949   06/25/2010   $ 520.22     07/25/2010   4500375247   43075
INVOICE
  96950   06/25/2010   $ 140.60     07/25/2010   4500375189   43216
INVOICE
  96951   06/25/2010   $ 284.10     07/25/2010   4500375241   43216
INVOICE
  96952   06/25/2010   $ 140.60     07/25/2010   4500375251   43216
INVOICE
  96953   06/25/2010   $ 168.72     07/25/2010   4500375201   43224
INVOICE
  96954   06/25/2010   $ 482.97     07/25/2010   4500375252   43224
INVOICE
  96955   06/25/2010   $ 154.66     07/25/2010   4500375259   43224
INVOICE
  96956   06/25/2010   $ 449.92     07/25/2010   4500375187   43232
INVOICE
  96957   06/25/2010   $ 767.07     07/25/2010   4500375237   43232
INVOICE
  96958   06/25/2010   $ 379.62     07/25/2010   4500375250   43232
INVOICE
  96959   06/25/2010   $ 227.28     07/25/2010   4500375244   43281
INVOICE
  96960   06/25/2010   $ 84.36     07/25/2010   4500375253   43281
INVOICE
  96961   06/25/2010   $ 871.72     07/25/2010   4500375194   43307
INVOICE
  96962   06/25/2010   $ 3,380.79     07/25/2010   4500375246   43307
INVOICE
  96963   06/25/2010   $ 1,082.62     07/25/2010   4500375255   43307
INVOICE
  96964   06/25/2010   $ 534.28     07/25/2010   4500375197   43315
INVOICE
  96965   06/25/2010   $ 2,017.11     07/25/2010   4500375249   43315
INVOICE
  96966   06/25/2010   $ 520.22     07/25/2010   4500375257   43315
INVOICE
  96967   06/25/2010   $ 284.10     07/25/2010   4500375264   43349
INVOICE
  96968   06/25/2010   $ 140.60     07/25/2010   4500375271   43349

11 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  96969   06/25/2010   $ 112.48     07/25/2010   4500375228   43398
INVOICE
  96970   06/25/2010   $ 227.28     07/25/2010   4500375266   43398
INVOICE
  96971   06/25/2010   $ 112.48     07/25/2010   4500375273   43398
INVOICE
  96972   06/25/2010   $ 227.28     07/25/2010   4500375171   43406
INVOICE
  96973   06/25/2010   $ 84.36     07/25/2010   4500375202   43406
INVOICE
  96974   06/25/2010   $ 112.48     07/25/2010   4500375170   43539
INVOICE
  96975   06/25/2010   $ 227.28     07/25/2010   4500375211   43539
INVOICE
  96976   06/25/2010   $ 112.48     07/25/2010   4500375238   43539
INVOICE
  96977   06/25/2010   $ 196.84     07/25/2010   4500375216   43687
INVOICE
  96978   06/25/2010   $ 653.43     07/25/2010   4500375260   43687
INVOICE
  96979   06/25/2010   $ 239.02     07/25/2010   4500375267   43687
INVOICE
  96980   06/25/2010   $ 227.28     07/25/2010   4500375174   43950
INVOICE
  96981   06/25/2010   $ 112.48     07/25/2010   4500375204   43950
INVOICE
  96982   06/25/2010   $ 227.28     07/25/2010   4500375180   43968
INVOICE
  96983   06/25/2010   $ 84.36     07/25/2010   4500375210   43968
INVOICE
  96984   06/25/2010   $ 112.48     07/25/2010   4500375209   43984
INVOICE
  96985   06/25/2010   $ 284.10     07/25/2010   4500375256   43984
INVOICE
  96986   06/25/2010   $ 112.48     07/25/2010   4500375263   43984
INVOICE
  96987   06/25/2010   $ 745.18     07/25/2010   4500375173   44099
INVOICE
  96988   06/25/2010   $ 2,755.77     07/25/2010   4500375214   44099
INVOICE
  96989   06/25/2010   $ 674.88     07/25/2010   4500375240   44099
INVOICE
  96990   06/25/2010   $ 196.84     07/25/2010   4500375159   44107
INVOICE
  96991   06/25/2010   $ 482.97     07/25/2010   4500375188   44107
INVOICE
  96992   06/25/2010   $ 196.84     07/25/2010   4500375220   44107
INVOICE
  96993   06/25/2010   $ 340.92     07/25/2010   4500375192   44164
INVOICE
  96994   06/25/2010   $ 112.48     07/25/2010   4500375222   44164
INVOICE
  96995   06/25/2010   $ 84.36     07/25/2010   4500375176   44222
INVOICE
  96996   06/25/2010   $ 227.28     07/25/2010   4500375217   44222
INVOICE
  96997   06/25/2010   $ 84.36     07/25/2010   4500375242   44222
INVOICE
  96998   06/25/2010   $ 140.60     07/25/2010   4500375179   44230
INVOICE
  96999   06/25/2010   $ 340.92     07/25/2010   4500375223   44230
INVOICE
  97000   06/25/2010   $ 140.60     07/25/2010   4500375245   44230
INVOICE
  97001   06/25/2010   $ 112.48     07/25/2010   4500375184   44271
INVOICE
  97002   06/25/2010   $ 227.28     07/25/2010   4500375232   44271
INVOICE
  97003   06/25/2010   $ 112.48     07/25/2010   4500375248   44271
INVOICE
  97004   06/25/2010   $ 309.32     07/25/2010   4500375205   44305
INVOICE
  97005   06/25/2010   $ 937.53     07/25/2010   4500375254   44305
INVOICE
  97006   06/25/2010   $ 393.68     07/25/2010   4500375261   44305
INVOICE
  97007   06/25/2010   $ 196.84     07/25/2010   4500375148   44354
INVOICE
  97008   06/25/2010   $ 653.43     07/25/2010   4500375169   44354
INVOICE
  97009   06/25/2010   $ 239.02     07/25/2010   4500375199   44354
INVOICE
  97010   06/25/2010   $ 534.28     07/25/2010   4500375163   44388
INVOICE
  97011   06/25/2010   $ 1,704.60     07/25/2010   4500375196   44388
INVOICE
  97012   06/25/2010   $ 534.28     07/25/2010   4500375225   44388
INVOICE
  97013   06/25/2010   $ 112.48     07/25/2010   4500375152   44412
INVOICE
  97014   06/25/2010   $ 312.51     07/25/2010   4500375177   44412
INVOICE
  97015   06/25/2010   $ 112.48     07/25/2010   4500375206   44412

12 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  97016   06/25/2010   $ 112.48     07/25/2010   4500375157   44438
INVOICE
  97017   06/25/2010   $ 284.10     07/25/2010   4500375185   44438
INVOICE
  97018   06/25/2010   $ 112.48     07/25/2010   4500375218   44438
INVOICE
  97019   06/25/2010   $ 227.28     07/25/2010   4500375200   44453
INVOICE
  97020   06/25/2010   $ 84.36     07/25/2010   4500375229   44453
INVOICE
  97021   06/25/2010   $ 227.28     07/25/2010   4500375262   44495
INVOICE
  97022   06/25/2010   $ 84.36     07/25/2010   4500375269   44495
INVOICE
  97023   06/25/2010   $ 112.48     07/25/2010   4500375213   44511
INVOICE
  97024   06/25/2010   $ 369.33     07/25/2010   4500375258   44511
INVOICE
  97025   06/25/2010   $ 112.48     07/25/2010   4500375265   44511
INVOICE
  97026   06/25/2010   $ 140.60     07/25/2010   4500375166   46177
INVOICE
  97027   06/25/2010   $ 312.51     07/25/2010   4500375207   46177
INVOICE
  97028   06/25/2010   $ 140.60     07/25/2010   4500375233   46177
INVOICE
  97029   06/25/2010   $ 168.72     07/25/2010   4500375236   46219
INVOICE
  97030   06/25/2010   $ 482.97     07/25/2010   4500375272   46219
INVOICE
  97031   06/25/2010   $ 168.72     07/25/2010   4500375276   46219
INVOICE
  97032   06/25/2010   $ 312.51     07/25/2010   4500375268   76372
INVOICE
  97033   06/25/2010   $ 112.48     07/25/2010   4500375274   76372
INVOICE
  97034   06/25/2010   $ 227.28     07/25/2010   4500375270   76760
INVOICE
  97035   06/25/2010   $ 84.36     07/25/2010   4500375275   76760
INVOICE
  97036   06/25/2010   $ 3,727.07     07/25/2010   4500375802   15560
INVOICE
  97125   06/29/2010   $ 407.74     07/29/2010   4500379468   43000
INVOICE
  97126   06/29/2010   $ 210.90     07/29/2010   4500379474   43018
INVOICE
  97127   06/29/2010   $ 1,406.00     07/29/2010   4500379485   43075
INVOICE
  97128   06/29/2010   $ 407.74     07/29/2010   4500379488   43216
INVOICE
  97129   06/29/2010   $ 463.98     07/29/2010   4500379492   43224
INVOICE
  97130   06/29/2010   $ 1,096.68     07/29/2010   4500379487   43232
INVOICE
  97131   06/29/2010   $ 168.72     07/29/2010   4500379489   43281
INVOICE
  97132   06/29/2010   $ 2,615.16     07/29/2010   4500379490   43307
INVOICE
  97133   06/29/2010   $ 1,406.00     07/29/2010   4500379491   43315
INVOICE
  97134   06/29/2010   $ 253.08     07/29/2010   4500379498   43349
INVOICE
  97135   06/29/2010   $ 210.90     07/29/2010   4500379499   43398
INVOICE
  97136   06/29/2010   $ 168.72     07/29/2010   4500379470   43406
INVOICE
  97137   06/29/2010   $ 210.90     07/29/2010   4500379481   43539
INVOICE
  97138   06/29/2010   $ 576.46     07/29/2010   4500379496   43687
INVOICE
  97139   06/29/2010   $ 168.72     07/29/2010   4500379471   43950
INVOICE
  97140   06/29/2010   $ 168.72     07/29/2010   4500379473   43968
INVOICE
  97141   06/29/2010   $ 337.44     07/29/2010   4500379494   43984
INVOICE
  97142   06/29/2010   $ 2,024.64     07/29/2010   4500379482   44099
INVOICE
  97143   06/29/2010   $ 534.28     07/29/2010   4500379476   44107
INVOICE
  97144   06/29/2010   $ 323.38     07/29/2010   4500379477   44164
INVOICE
  97145   06/29/2010   $ 168.72     07/29/2010   4500379483   44222
INVOICE
  97146   06/29/2010   $ 407.74     07/29/2010   4500379484   44230
INVOICE
  97147   06/29/2010   $ 210.90     07/29/2010   4500379486   44271
INVOICE
  97148   06/29/2010   $ 857.66     07/29/2010   4500379493   44305
INVOICE
  97149   06/29/2010   $ 576.46     07/29/2010   4500379469   44354
INVOICE
  97150   06/29/2010   $ 1,279.46     07/29/2010   4500379478   44388

13 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  97151   06/29/2010   $ 323.38     07/29/2010   4500379472   44412
INVOICE
  97152   06/29/2010   $ 210.90     07/29/2010   4500379475   44438
INVOICE
  97153   06/29/2010   $ 281.20     07/29/2010   4500379479   44453
INVOICE
  97154   06/29/2010   $ 168.72     07/29/2010   4500379497   44495
INVOICE
  97155   06/29/2010   $ 323.38     07/29/2010   4500379495   44511
INVOICE
  97156   06/29/2010   $ 407.74     07/29/2010   4500379480   46177
INVOICE
  97157   06/29/2010   $ 449.92     07/29/2010   4500379502   46219
INVOICE
  97158   06/29/2010   $ 224.96     07/29/2010   4500379500   76372
INVOICE
  97159   06/29/2010   $ 168.72     07/29/2010   4500379501   76760
INVOICE
  97160   06/29/2010   $ 1,279.46     07/29/2010   4500377859   15560
INVOICE
  98689   07/16/2010   $ 2,009.34     08/15/2010   4500383208   43224
INVOICE
  98690   07/16/2010   $ 554.40     08/15/2010   4500383243   43224
INVOICE
  98691   07/16/2010   $ 140.60     08/15/2010   4500383272   43224
INVOICE
  98692   07/16/2010   $ 766.20     08/15/2010   4500383199   44222
INVOICE
  98693   07/16/2010   $ 118.80     08/15/2010   4500383234   44222
INVOICE
  98694   07/16/2010   $ 84.36     08/15/2010   4500383264   44222
INVOICE
  98695   07/16/2010   $ 6,017.12     08/15/2010   4500383194   44388
INVOICE
  98696   07/16/2010   $ 1,108.80     08/15/2010   4500383229   44388
INVOICE
  98697   07/16/2010   $ 309.32     08/15/2010   4500383260   44388
INVOICE
  98698   07/16/2010   $ 1,379.74     08/15/2010   4500383191   44438
INVOICE
  98699   07/16/2010   $ 316.80     08/15/2010   4500383226   44438
INVOICE
  98700   07/16/2010   $ 766.20     08/15/2010   4500383195   44453
INVOICE
  98701   07/16/2010   $ 316.80     08/15/2010   4500383230   44453
INVOICE
  98714   07/16/2010   $ 1,030.18     08/15/2010   4500383208   43224
INVOICE
  98715   07/16/2010   $ 136.02     08/15/2010   4500383199   44222
INVOICE
  98716   07/16/2010   $ 1,675.26     08/15/2010   4500383194   44388
INVOICE
  98717   07/16/2010   $ 226.70     08/15/2010   4500383191   44438
INVOICE
  98718   07/16/2010   $ 136.02     08/15/2010   4500383195   44453
INVOICE
  98762   07/20/2010   $ 1,898.86     08/19/2010   4500383183   43000
INVOICE
  98763   07/20/2010   $ 316.80     08/19/2010   4500383219   43000
INVOICE
  98764   07/20/2010   $ 253.08     08/19/2010   4500383254   43000
INVOICE
  98765   07/20/2010   $ 938.95     08/19/2010   4500383190   43018
INVOICE
  98766   07/20/2010   $ 118.80     08/19/2010   4500383225   43018
INVOICE
  98767   07/20/2010   $ 6,170.94     08/19/2010   4500383201   43075
INVOICE
  98768   07/20/2010   $ 1,425.60     08/19/2010   4500383236   43075
INVOICE
  98769   07/20/2010   $ 309.32     08/19/2010   4500383265   43075
INVOICE
  98770   07/20/2010   $ 1,291.35     08/19/2010   4500383204   43216
INVOICE
  98771   07/20/2010   $ 396.00     08/19/2010   4500383239   43216
INVOICE
  98772   07/20/2010   $ 168.72     08/19/2010   4500383268   43216
INVOICE
  98773   07/20/2010   $ 3,906.20     08/19/2010   4500383203   43232
INVOICE
  98774   07/20/2010   $ 712.80     08/19/2010   4500383238   43232
INVOICE
  98775   07/20/2010   $ 393.68     08/19/2010   4500383267   43232
INVOICE
  98776   07/20/2010   $ 746.40     08/19/2010   4500383205   43281
INVOICE
  98777   07/20/2010   $ 118.80     08/19/2010   4500383240   43281
INVOICE
  98778   07/20/2010   $ 84.36     08/19/2010   4500383269   43281
INVOICE
  98779   07/20/2010   $ 2,059.20     08/19/2010   4500383241   43307
INVOICE
  98780   07/20/2010   $ 618.64     08/19/2010   4500383270   43307

14 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  98781   07/20/2010   $ 950.40     08/19/2010   4500383242   43315
INVOICE
  98782   07/20/2010   $ 393.68     08/19/2010   4500383271   43315
INVOICE
  98783   07/20/2010   $ 746.40     08/19/2010   4500383214   43349
INVOICE
  98784   07/20/2010   $ 118.80     08/19/2010   4500383249   43349
INVOICE
  98785   07/20/2010   $ 140.60     08/19/2010   4500383276   43349
INVOICE
  98786   07/20/2010   $ 746.40     08/19/2010   4500383215   43398
INVOICE
  98787   07/20/2010   $ 316.80     08/19/2010   4500383250   43398
INVOICE
  98788   07/20/2010   $ 84.36     08/19/2010   4500383277   43398
INVOICE
  98789   07/20/2010   $ 1,053.75     08/19/2010   4500383186   43406
INVOICE
  98790   07/20/2010   $ 118.80     08/19/2010   4500383221   43406
INVOICE
  98791   07/20/2010   $ 84.36     08/19/2010   4500383256   43406
INVOICE
  98792   07/20/2010   $ 746.40     08/19/2010   4500383197   43539
INVOICE
  98793   07/20/2010   $ 118.80     08/19/2010   4500383232   43539
INVOICE
  98794   07/20/2010   $ 112.48     08/19/2010   4500383262   43539
INVOICE
  98795   07/20/2010   $ 2,155.13     08/19/2010   4500383212   43687
INVOICE
  98796   07/20/2010   $ 396.00     08/19/2010   4500383247   43687
INVOICE
  98797   07/20/2010   $ 539.50     08/19/2010   4500383187   43950
INVOICE
  98798   07/20/2010   $ 118.80     08/19/2010   4500383222   43950
INVOICE
  98799   07/20/2010   $ 84.36     08/19/2010   4500383257   43950
INVOICE
  98800   07/20/2010   $ 1,648.62     08/19/2010   4500383189   43968
INVOICE
  98801   07/20/2010   $ 158.40     08/19/2010   4500383224   43968
INVOICE
  98802   07/20/2010   $ 140.60     08/19/2010   4500383258   43968
INVOICE
  98803   07/20/2010   $ 992.90     08/19/2010   4500383210   43984
INVOICE
  98804   07/20/2010   $ 316.80     08/19/2010   4500383245   43984
INVOICE
  98805   07/20/2010   $ 3,470.57     08/19/2010   4500383198   44099
INVOICE
  98806   07/20/2010   $ 1,287.00     08/19/2010   4500383233   44099
INVOICE
  98807   07/20/2010   $ 674.88     08/19/2010   4500383263   44099
INVOICE
  98808   07/20/2010   $ 1,059.20     08/19/2010   4500383192   44107
INVOICE
  98809   07/20/2010   $ 435.60     08/19/2010   4500383227   44107
INVOICE
  98810   07/20/2010   $ 140.60     08/19/2010   4500383259   44107
INVOICE
  98811   07/20/2010   $ 1,210.70     08/19/2010   4500383193   44164
INVOICE
  98812   07/20/2010   $ 435.60     08/19/2010   4500383228   44164
INVOICE
  98813   07/20/2010   $ 1,555.94     08/19/2010   4500383200   44230
INVOICE
  98814   07/20/2010   $ 396.00     08/19/2010   4500383235   44230
INVOICE
  98815   07/20/2010   $ 519.70     08/19/2010   4500383202   44271
INVOICE
  98816   07/20/2010   $ 118.80     08/19/2010   4500383237   44271
INVOICE
  98817   07/20/2010   $ 84.36     08/19/2010   4500383266   44271
INVOICE
  98818   07/20/2010   $ 3,657.96     08/19/2010   4500383209   44305
INVOICE
  98819   07/20/2010   $ 831.60     08/19/2010   4500383244   44305
INVOICE
  98820   07/20/2010   $ 253.08     08/19/2010   4500383273   44305
INVOICE
  98821   07/20/2010   $ 2,929.36     08/19/2010   4500383184   44354
INVOICE
  98822   07/20/2010   $ 712.80     08/19/2010   4500383220   44354
INVOICE
  98823   07/20/2010   $ 196.84     08/19/2010   4500383255   44354
INVOICE
  98824   07/20/2010   $ 1,500.28     08/19/2010   4500383188   44412
INVOICE
  98825   07/20/2010   $ 118.80     08/19/2010   4500383223   44412
INVOICE
  98826   07/20/2010   $ 766.20     08/19/2010   4500383213   44495
INVOICE
  98827   07/20/2010   $ 118.80     08/19/2010   4500383248   44495

15 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  98828   07/20/2010   $ 84.36     08/19/2010   4500383275   44495
INVOICE
  98829   07/20/2010   $ 1,739.88     08/19/2010   4500383211   44511
INVOICE
  98830   07/20/2010   $ 198.00     08/19/2010   4500383246   44511
INVOICE
  98831   07/20/2010   $ 196.84     08/19/2010   4500383274   44511
INVOICE
  98832   07/20/2010   $ 2,217.98     08/19/2010   4500383196   46177
INVOICE
  98833   07/20/2010   $ 356.40     08/19/2010   4500383231   46177
INVOICE
  98834   07/20/2010   $ 196.84     08/19/2010   4500383261   46177
INVOICE
  98835   07/20/2010   $ 1,462.10     08/19/2010   4500383218   46219
INVOICE
  98836   07/20/2010   $ 316.80     08/19/2010   4500383253   46219
INVOICE
  98837   07/20/2010   $ 112.48     08/19/2010   4500383280   46219
INVOICE
  98838   07/20/2010   $ 944.40     08/19/2010   4500383216   76372
INVOICE
  98839   07/20/2010   $ 316.80     08/19/2010   4500383251   76372
INVOICE
  98840   07/20/2010   $ 84.36     08/19/2010   4500383278   76372
INVOICE
  98841   07/20/2010   $ 1,642.88     08/19/2010   4500383217   76760
INVOICE
  98842   07/20/2010   $ 396.00     08/19/2010   4500383252   76760
INVOICE
  98843   07/20/2010   $ 196.84     08/19/2010   4500383279   76760
INVOICE
  99118   07/20/2010   $ 1,120.86     08/19/2010   4500383183   43000
INVOICE
  99119   07/20/2010   $ 106.45     08/19/2010   4500386045   43000
INVOICE
  99120   07/20/2010   $ 136.02     08/19/2010   4500383190   43018
INVOICE
  99121   07/20/2010   $ 98.13     08/19/2010   4500386051   43018
INVOICE
  99122   07/20/2010   $ 2,852.94     08/19/2010   4500383201   43075
INVOICE
  99123   07/20/2010   $ 443.02     08/19/2010   4500386062   43075
INVOICE
  99124   07/20/2010   $ 453.40     08/19/2010   4500383204   43216
INVOICE
  99125   07/20/2010   $ 120.51     08/19/2010   4500386064   43216
INVOICE
  99126   07/20/2010   $ 142.89     08/19/2010   4500386068   43224
INVOICE
  99127   07/20/2010   $ 1,912.86     08/19/2010   4500383203   43232
INVOICE
  99128   07/20/2010   $ 502.42     08/19/2010   4500386063   43232
INVOICE
  99129   07/20/2010   $ 136.02     08/19/2010   4500383205   43281
INVOICE
  99130   07/20/2010   $ 120.51     08/19/2010   4500386065   43281
INVOICE
  99131   07/20/2010   $ 2,307.12     08/19/2010   4500383206   43307
INVOICE
  99132   07/20/2010   $ 204.58     08/19/2010   4500386066   43307
INVOICE
  99133   07/20/2010   $ 2,399.54     08/19/2010   4500383207   43315
INVOICE
  99134   07/20/2010   $ 285.78     08/19/2010   4500386067   43315
INVOICE
  99135   07/20/2010   $ 136.02     08/19/2010   4500383214   43349
INVOICE
  99136   07/20/2010   $ 136.02     08/19/2010   4500383215   43398
INVOICE
  99137   07/20/2010   $ 95.55     08/19/2010   4500386074   43398
INVOICE
  99138   07/20/2010   $ 136.02     08/19/2010   4500383186   43406
INVOICE
  99139   07/20/2010   $ 33.57     08/19/2010   4500386047   43406
INVOICE
  99140   07/20/2010   $ 136.02     08/19/2010   4500383197   43539
INVOICE
  99141   07/20/2010   $ 112.19     08/19/2010   4500386058   43539
INVOICE
  99142   07/20/2010   $ 622.70     08/19/2010   4500383212   43687
INVOICE
  99143   07/20/2010   $ 95.26     08/19/2010   4500386072   43687
INVOICE
  99144   07/20/2010   $ 136.02     08/19/2010   4500383187   43950
INVOICE
  99145   07/20/2010   $ 75.75     08/19/2010   4500386048   43950
INVOICE
  99146   07/20/2010   $ 362.72     08/19/2010   4500383189   43968
INVOICE
  99147   07/20/2010   $ 14.06     08/19/2010   4500386050   43968
INVOICE
  99148   07/20/2010   $ 453.40     08/19/2010   4500383210   43984

16 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit — C(2)
Kenneth Cole Retail

                              Type   Item #   Date   Amount     Due Date   PO #
  Store #
INVOICE
  99149   07/20/2010   $ 78.33     08/19/2010   4500386070   43984
INVOICE
  99150   07/20/2010   $ 3,752.84     08/19/2010   4500383198   44099
INVOICE
  99151   07/20/2010   $ 481.17     08/19/2010   4500386059   44099
INVOICE
  99152   07/20/2010   $ 179.62     08/19/2010   4500386053   44107
INVOICE
  99153   07/20/2010   $ 362.72     08/19/2010   4500383193   44164
INVOICE
  99154   07/20/2010   $ 33.57     08/19/2010   4500386054   44164
INVOICE
  99155   07/20/2010   $ 50.50     08/19/2010   4500386060   44222
INVOICE
  99156   07/20/2010   $ 72.88     08/19/2010   4500386061   44230
INVOICE
  99157   07/20/2010   $ 317.38     08/19/2010   4500383202   44271
INVOICE
  99158   07/20/2010   $ 1,324.60     08/19/2010   4500383209   44305
INVOICE
  99159   07/20/2010   $ 246.47     08/19/2010   4500386069   44305
INVOICE
  99160   07/20/2010   $ 871.78     08/19/2010   4500383184   44354
INVOICE
  99161   07/20/2010   $ 500.13     08/19/2010   4500386046   44354
INVOICE
  99162   07/20/2010   $ 25.25     08/19/2010   4500386055   44388
INVOICE
  99163   07/20/2010   $ 181.36     08/19/2010   4500383188   44412
INVOICE
  99164   07/20/2010   $ 84.07     08/19/2010   4500386049   44412
INVOICE
  99165   07/20/2010   $ 98.13     08/19/2010   4500386052   44438
INVOICE
  99166   07/20/2010   $ 146.05     08/19/2010   4500386056   44453
INVOICE
  99167   07/20/2010   $ 136.02     08/19/2010   4500383213   44495
INVOICE
  99168   07/20/2010   $ 11.19     08/19/2010   4500386073   44495
INVOICE
  99169   07/20/2010   $ 181.36     08/19/2010   4500383211   44511
INVOICE
  99170   07/20/2010   $ 72.88     08/19/2010   4500386071   44511
INVOICE
  99171   07/20/2010   $ 84.07     08/19/2010   4500386057   46177
INVOICE
  99172   07/20/2010   $ 187.94     08/19/2010   4500386077   46219
INVOICE
  99173   07/20/2010   $ 136.02     08/19/2010   4500383216   76372
INVOICE
  99174   07/20/2010   $ 33.57     08/19/2010   4500386075   76372
INVOICE
  99175   07/20/2010   $ 453.40     08/19/2010   4500383217   76760
INVOICE
  99176   07/20/2010   $ 78.33     08/19/2010   4500386076   76760
INVOICE
  99177   07/20/2010   $ 1,868.10     08/19/2010   4500385374   15560
INVOICE
  99407   07/21/2010   $ 10,103.84     08/20/2010   4500383206   43307
INVOICE
  99408   07/21/2010   $ 6,678.32     08/20/2010   4500383207   43315
INVOICE
  99409   07/21/2010   $ 6,221.50     08/20/2010   4500383198   44099
INVOICE
  99410   07/21/2010   $ 6,606.71     08/20/2010   4500385374   15560
INVOICE
  99413   07/21/2010   $ 2,118.92     08/20/2010   4500383206   43307
INVOICE
  99414   07/21/2010   $ 234.99     08/20/2010   4500386066   43307
INVOICE
  99415   07/21/2010   $ 554.40     08/20/2010   4500383192   44107
INVOICE
  99416   07/21/2010   $ 690.42     08/20/2010   4500383200   44230
INVOICE
  99417   07/21/2010   $ 781.10     08/20/2010   4500383196   46177
INVOICE
  99418   07/21/2010   $ 690.42     08/20/2010   4500383218   46219
 
                         
 
          $ 507,075.79              
 
                         

17 of 17



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(3)
Kenneth Cole — Retail

                          Type   Item #   Date   Amount     PO #   Store #
INVOICE
  111849   10/12/2010   $ 272.04     4500428284   43000
INVOICE
  111850   10/12/2010   $ 84.36     4500428314   43000
INVOICE
  111851   10/12/2010   $ 56.24     4500428336   43000
INVOICE
  111853   10/12/2010   $ 112.48     4500428319   43018
INVOICE
  111854   10/12/2010   $ 634.76     4500428298   43075
INVOICE
  111855   10/12/2010   $ 224.96     4500428326   43075
INVOICE
  111856   10/12/2010   $ 28.12     4500428345   43075
INVOICE
  111858   10/12/2010   $ 56.24     4500428346   43216
INVOICE
  111859   10/12/2010   $ 476.07     4500428304   43224
INVOICE
  111860   10/12/2010   $ 56.24     4500428329   43224
INVOICE
  111861   10/12/2010   $ 28.12     4500428349   43224
INVOICE
  111864   10/12/2010   $ 498.74     4500428302   43307
INVOICE
  111865   10/12/2010   $ 562.40     4500428327   43307
INVOICE
  111866   10/12/2010   $ 196.84     4500428347   43307
INVOICE
  111867   10/12/2010   $ 634.76     4500428303   43315
INVOICE
  111868   10/12/2010   $ 393.68     4500428328   43315
INVOICE
  111869   10/12/2010   $ 84.36     4500428348   43315
INVOICE
  111871   10/12/2010   $ 28.12     4500428333   43349
INVOICE
  111872   10/12/2010   $ 28.12     4500428353   43349
INVOICE
  111874   10/12/2010   $ 28.12     4500428334   43398
INVOICE
  111875   10/12/2010   $ 28.12     4500428316   43406
INVOICE
  111876   10/12/2010   $ 204.03     4500428308   43687
INVOICE
  111877   10/12/2010   $ 56.24     4500428317   43950
INVOICE
  111878   10/12/2010   $ 28.12     4500428338   43950
INVOICE
  111880   10/12/2010   $ 112.48     4500428318   43968
INVOICE
  111881   10/12/2010   $ 70.30     4500428339   43968
INVOICE
  111882   10/12/2010   $ 249.37     4500428306   43984
INVOICE
  111883   10/12/2010   $ 589.42     4500428295   44099
INVOICE
  111884   10/12/2010   $ 590.52     4500428324   44099
INVOICE
  111885   10/12/2010   $ 224.96     4500428343   44099
INVOICE
  111887   10/12/2010   $ 56.24     4500428320   44107
INVOICE
  111888   10/12/2010   $ 28.12     4500428340   44107
INVOICE
  111891   10/12/2010   $ 42.18     4500428325   44222
INVOICE
  111892   10/12/2010   $ 28.12     4500428344   44222
INVOICE
  111893   10/12/2010   $ 498.74     4500428297   44230
INVOICE
  111895   10/12/2010   $ 28.12     4500428330   44305
INVOICE
  111896   10/12/2010   $ 84.36     4500428350   44305
INVOICE
  111897   10/12/2010   $ 181.36     4500428285   44354
INVOICE
  111898   10/12/2010   $ 168.72     4500428315   44354
INVOICE
  111899   10/12/2010   $ 112.48     4500428337   44354
INVOICE
  111900   10/12/2010   $ 725.44     4500428292   44388
INVOICE
  111901   10/12/2010   $ 421.80     4500428321   44388
INVOICE
  111902   10/12/2010   $ 84.36     4500428341   44388
INVOICE
  111903   10/12/2010   $ 317.38     4500428286   44412
INVOICE
  111904   10/12/2010   $ 498.74     4500428289   44438
INVOICE
  111905   10/12/2010   $ 408.06     4500428293   44453
INVOICE
  111906   10/12/2010   $ 28.12     4500428322   44453

1 of 2



--------------------------------------------------------------------------------



 



Bernard Chaus, Inc.
Exhibit C(3)
Kenneth Cole — Retail

                          Type   Item #   Date   Amount     PO #   Store #
INVOICE
  111907   10/12/2010   $ 56.24     4500428332   44495
INVOICE
  111908   10/12/2010   $ 28.12     4500428352   44495
INVOICE
  111909   10/12/2010   $ 158.69     4500428307   44511
INVOICE
  111910   10/12/2010   $ 56.24     4500428331   44511
INVOICE
  111911   10/12/2010   $ 28.12     4500428351   44511
INVOICE
  111912   10/12/2010   $ 272.04     4500428294   46177
INVOICE
  111913   10/12/2010   $ 112.48     4500428323   46177
INVOICE
  111914   10/12/2010   $ 84.36     4500428342   46177
INVOICE
  111917   10/12/2010   $ 28.12     4500428335   76372
INVOICE
  111918   10/12/2010   $ 90.68     4500428312   76760
INVOICE
  111919   10/12/2010   $ 28.12     4500428354   76760
 
                     
 
          $ 11,293.88          
 
                     

2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT D
MARGIN MAINTENANCE AND MARKDOWN COMMITMENTS

 



--------------------------------------------------------------------------------



 



Bernard Chaus Inc
Kenneth Cole New York
Spring / Summer Season Markdown Commitments
Exhibit D

                              ****   Account         Goal  
Nordstrom
            ***
 
               
Lord + Taylor
            ***
 
               
Dillard’s
            ***
 
               
Belk
            ***
 
               
Bon Ton
            ***

 



--------------------------------------------------------------------------------



 



EXHIBIT E
APPROVED DEPARTMENT STORE ACCOUNTS

 



--------------------------------------------------------------------------------



 



Bernard Chaus Inc
KCP License Transition Agreement
Exhibit E
KCNY Regular Price Accounts
Dillard’s
Nordstrom’s
Lord & Taylor
Belk
Bon Ton
Boscov’s
AAFES
Bloomingdales

 



--------------------------------------------------------------------------------



 



EXHIBIT F
NON-OFFSET LETTER
See attached.

 



--------------------------------------------------------------------------------



 



         
 
  The CIT Group/Commercial Services, Inc.
11 West 42nd Street
New York, NY 10036   T: 212 461-5200

(CIT LOGO) [y04009ky0400900.gif]
______________________, 2009
Kenneth Cole Productions, L.P.
400 Plaza Drive
Secaucus, NJ 07094
NO OFFSET LETTER
Ladies Gentlemen;
We understand that you have purchased and may in the future purchase goods or
services from Bernard Chaus, Inc., Cynthia Steffe Acquisition, LLC and/or S.L.
Danielle Acquisition, LLC (herein collectively referred to as the “Company”).
Pursuant to a Factoring Agreement between ourselves and the Company we have been
granted a continuing security interest in all of the Company’s accounts
receivable including all of those which may now or hereafter be owing by you. In
addition, it is our understanding that you (1) are the licensor to the Company,
pursuant to certain licensing arrangements that you have entered into with them
as licensee, (2) have sold goods or performed services for the Company and may
continue to do so, and/or (3) have made, and may in the future make, loans,
advances and extensions of credit to or for the benefit of the Company and may
continue to do so, and, therefore, there may now or in the future be amounts
owing to you from the Company in connection therewith.
As an inducement to us to extend financial accommodations to the Company, in our
sole discretion, in reliance on the accounts receivable now or hereafter
assigned to us by the Company (collectively, the “Accounts”), you, and your
subsidiaries (herein collectively referred to as the “Licensor/Company”) hereby
agree with the Company and with us that:
     1. The Licensor/Company shall not setoff, recoup, deduct or assert any
credit or claim on account all or any portion of any indebtedness of any nature
which is now or hereafter owing by the Company to the Licensor/Customer, against
or in respect of any Accounts which are now or hereafter owing by the
Licensor/Customer in relation to the Company, whether such Accounts are for
goods or services purchased by the Licensor/Customer from the Company or
otherwise.
     2. The Licensor/Customer shall not withhold payment in respect of any
Accounts which it now or hereafter owes in relation to the Company, in whole or
in part, by reason of, or in connection with, any indebtedness now or hereafter
owing by the Company to the Licensor/Customer.

Page 1 of 3



--------------------------------------------------------------------------------



 



     3. The Licensor/Customer shall pay all amounts otherwise due and owing on
each invoice it receives from the Company for goods sold or services purchased
by the Licensor/Customer from the Company within the due date as set forth
therein.
     4. This agreement shall constitute a continuing agreement among the parties
hereto, and we, in our sole discretion, may continue to lend monies, extend
credit and make other financial accommodations to the Company in reliance upon
the agreements of the Licensor/Customer set forth herein.
     5. Nothing contained in this agreement shall in any way limit the right of
the Licensor/Customer to proceed against the Company by independent action for
any claim of any kind that the Licensor/Customer now has or may hereafter have
against the Company.
     6. The agreements contained herein shall be binding upon the
Licensor/Customer, and Inure to the benefit of, and be enforceable by, the
Licensor/Company and us, and our respective successors and assigns. Without
limiting the foregoing, in the event that we elect to enforce our rights under
various credit documents to collect the Accounts and other rights of payment of
the Company, the Licensor/Customer agrees to pay directly to us all monies and
other liabilities owed by the Licensor/Customer to the Company, without any
offset, recoupment, deduction or the assertion of any credit or claim on account
of any monies or other liabilities owed by the Company to the Licensor/Customer.
     7. This letter may be executed in one or more counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one and the same instrument.
If the foregoing is in accordance with your understanding, please sign and
return the enclosed copy of this letter to so indicate. The Company has signed
below to confirm its agreement to the foregoing.

            Very truly yours,


THE CIT GROUP/COMMERCIAL SERVICES, INC.
      By           Name:           Title:      

Page 2 of 3



--------------------------------------------------------------------------------



 



  Read and Agreed to:


KENNETH COLE PRODUCTIONS, L.P.
      By:   KENNETH PRODUCTIONS, INC.
Its General Partner                      
By  
     
Stan Mayer, Vice President 
              Confirmed:


BERNARD CHAUS, INC.
      By           Name:           Title:           CYNTHIA STEFFE ACQUISITION,
LLC
      By           Name:           Title:           S.L. DANIELLE ACQUISITION,
LLC
      By           Name:           Title:        

Page 3 of 3